IN THE / J_ COURT OF APPEALS

                  Houston, Texas



           Cause No
                      .jMMm 7 ^
    IN RE VALENTINA SPASSOVA SHESHTA

                      RELATOR                   nm^, to
                                                ~ Iff
       HONORABLE JUDGE LOYD WRIGHT,                            »6

PROBATE COURT ONE (1) OF HARRIS COUNTY, TEXAS,

                  RESPONDENT




      PETITION FOR WRIT OF PROHIBITION

                        OR

             WRIT OF MANDAMUS




                        Valentina Spassova Sheshtawy
                        ProSe
                        12206 Cabo Blanco Ct,
                        Houston, Texas 77041
                        Phone: (832) 721-3606
                        E-mail: valentinasheshtawv@yahoo.com



        EMERGENCY RELIEF REQUESTED
                     IDENTITY OF PARTIES & COUNSEL



Relator is Valentina Spassova Sheshtawy, Pro Se. Valentina Spassova Sheshtawy
resides at 12206 Cabo Blanco Ct., Houston, Texas 77041. Phone (832) 721-3606;
e-mail: valentinasheshtawv@vahho.com. The Relator is the Appellant of Cause
No. 14-14-00515-CV, styled Valentina Spassova Sheshtawy, Appellant v. Michael
Fuqua, as Temporary Administrator of the Estate of Adel Sheshtawy, Deceased,
Appellant, in the Fourteen Court ofAppeals in Houston, Texas.


Respondent is the Honorable Judge Loyd Write, in Probate Court One (1) ofHarris
County, 201 Caroline, Ste. 600, Houston,Texas 77002. Phone: (713)368-6700; fax:
(713)368-7300.



The following is a complete list of the parties, the attorneys, and persons who have
an interest in the outcome of this proceeding:


Lily Alexandra Sheshtawy - minor child of Valentina Spassova Sheshtawy and
Adel Sheshtawy, residing at 12206 Cabo Blanco Ct., Houston, Texas 77041, in
care of Valentina Spassova Sheshtawy.

Nikolay Tassev - Valentina Spassova Sheshtawy's son and a step son to Adel
Sheshtawy; residing at 12206 Cabo Blanco Ct., Houston, Texas 77041, in care of
Valentina Spassova Sheshtawy.

Cameron McCulloch - Guardian of Estate for Lily Alexandra Sheshtawy, a minor,
attorney with Maclntyre McCulloch Stanfield & Young, LLP, 2900 Weslayan,
Suite 150, Houston, Texas 77027; Phone (713) 572-2900; Fax: (713) 572-2902; E-
mail: cameron.mcculloch@mmlawtexas.com
Nader Sheshtawy and Hanya Sustache, adult children of Adel Sheshtawy,
represented by Sarah Patel Pacheco and Kathleen Turner Beduze, attorneys with
Crain, Caton & James, PC, Five Houston Center, 1401 McKinney, 17th Floor,
Houston, Texas 77010; Fax (713) 658-1921. Nader Sheshtawy and Hanya
Sustache had been appointed on December 10, 2013 to serve as Dependent Co-
Administrators of the Estate of Adel Sheshtawy along with Michael Fuqua,
Temporary Administrator.

Michael Fuqua, Temporary Administrator of the Estate of Adel Sheshtawy.
Michael Fuqua, is an attorney with FUQUA & ASSOCIATES, P.C., 5005
Riverway, Suite 250, Houston, Texas 77056. Phone (713) 960-0277; fax (713)
960-1064; e-mail: mlfuqua@fuqualegal.com. State Bar Number 24055511.9.
Michael Fuqua is the Appellee in Cause No. 14-14-00515-CV.




                                     u
                   TABLE OF CONTENTS


IDENTITY OF PARTIES & COUNSEL                           /


TABLE OF CONTENTS                      Mi


INDEX OF AUTHORITIES                               iv


STATEMENT OF THE CASE                   pagenumber 1

STATEMENT OF FACTS                      pagenumber 3

STATEMENT OF JURISDICTION               page number 8

ISSUES PRESENTED                        pagenumber 9

ARGUMENTS & AUTHORITIES                 page number 9

PRAYER                                 page number 10

APPENDLX                                           v


CERTIFICATION                                      v;


CERTIFICATE OF COMPLIANCE                         vii


CERTIFICATE OF SERVICE                           viii


                            Hi
                          INDEX OF AUTHORITIES



Cases:

Chang, 814S.W.2dat545.                                    jage 9
Holloway v. Fifth Court ofAppeals, 767 S.W.2d 680, 683 (Tex. 1989)       .page 9


Constitution

Texas Constitution art. 5, § 3, 6; Government Code § 22.002,22.221      page 8,9


Statutes and Rules

PEN § 32.46 Securing execution of document by deception                page 4




                                       IV
IN RE VALENTINA SPASSOVA SHESHTAWY, Relator

RELATOR'S       PETITION     FOR      WRIT   OF    PROHIBITION/      WRIT     OF
MANDAMUS




                               INTRODUCTION

Relator, Valentina Spassova Sheshtawy, submits this petition for Writ of
Prohibition / Writ of Mandamus, complaining of the Honorable Loyd Wright,
presiding Judge of the Probate Court One (1) of Harris County, Texas. For clarity,
Relator is referred to as Valentina Spassova Sheshtawy.

Respondent, the Honorable Loyd Wright, is referred to by name; and the real party
in interest is referred to as Valentina Spassova Sheshtawy, and her children Lily
Alexandra Sheshtawy and Nikolay Tassev.

Relator, Valentina Spassova Sheshtawy, submits this Petition for Writ of
Prohibition/Writ of Mandamus, pending the court disposition of an appeal on the
merits, Cause No. 14-14-00515-CV.



                        STATEMENT OF THE CASE




Relator, Valentina Spassova Sheshtawy, files this Writ of Prohibition, to prevent
Respondent, the Honorable Judge Loyd Wright, sitting in Probate Court One (1) of
Harris County, Texas, from approving any agreements or orders related to the
property located at 12206 Cabo Blanco Ct., Houston, Texas 77041, or alternatively
Writ of Mandamus due to the limited time. The property at 12206 Cabo Blanco
Ct., Houston, Texas 77041, is the subject of the appeal Cause No. 14-14-00515-CV
which is scheduled for review on Thursday, March 12, 2015, by the Fourteenth
Court of Appeals in Houston, Texas.
The underlying procedures are In the Estate of Adel Sheshtawy, Deceased, Cause
No 407-499 which has seven sub-docketed cases, and specifically 407,499-406
which is the subject of the appeal; Cause No. 14-14-00515-CV, seeking permanent
injunction prohibiting the sale or attempted sale of homestead property located at
12206 Cabo Blanco Ct., Houston, Texas 77041, and the related case, styled In the
Estate of Lily Sheshtawy, a Minor, Cause No. 425,238 in Probate Court One (1) of
Harris County, Texas.

On March 12, 2015 at 10:00 am, a hearing is scheduled on the Application for
Authorityfor Guardian to Enter into Settlement (a.k.a. - Distribution) Agreement
Regarding the Estate of Adel Sheshtawy, filed by Mr. Cameron McCulloch, as
Guardian of Estate of Lily Sheshtawy, the minor child of Valentina Spassova
Sheshtawy and Adel Sheshtawy in Probate Court One (1) of Harris County, Texas.
Mr. McCulloch is seeking the probate court's approval to sign a settlement
agreement which is unjust to Lily Sheshtawy. The settlement agreement would
deprive Lily of her preserved portion of her father's Estate as of the date of his
death on August 8, 2011. The settlement agreement limits her share of the estate to
the property at 12206 Cabo Blanco Ct. which is a homestead property and as such
should not be subject to administration. The property was improperly included in
the Estate.

The Respondent has already approved two settlement agreements under Cause No.
407,499-401 and 407,499-402 which are detrimental to Lily, based on
representations of Mr. McCulloch in his capacity as Attorney Ad Litem that the
settlement agreements were in her best interest. The Honorable Judge Loyd Wright
did not appoint a Guardian ad Litem to review those settlements from the
perspective of the minor. Lily's mother, Valentina Sheshtawy, was not informed
about her or her daughter's constitutionally protected homestead rights by either
Mr. McCulloch, as Attorney Ad Litem, or by her former attorney Donald Worley.

The Respondent, the Honorable Judge Loyd Wright approved the Preliminary
Inventory, Appraisement and List of Claims presented to him by Mr. Michael
Fuqua, Temporary Administrator of the Estate of Adel Sheshtawy without an
appraisement on or about March 7, 2012 (See EXHIBIT 1 in appendix). On
December 10, 2013, the Respondent appointed Nader Sheshtawy and Hanya
Sustache, Dependent Co-Administrators and ordered "that there is no need for
appointment of appraisers of this estate". (See page 2 in EXHIBIT 2 in appendix).
The Relator, Valentina Spassova Sheshtawy is seeking Writ of Prohibition, or
alternatively, Writ of Mandamus because the Respondent might engage himself in
signing orders related to the property on appeal, in the Probate Court One (1)
where he is presiding, on or after the hearing on March 12, 2015 scheduled at
10:00 am.


                          STATEMENT OF FACTS

Relator, Valentina Spassova Sheshtawy, filed her Appellant's Brief in the 14th
Court Appeals on November 14, 2014. The main issue presented is that the
property at 12206 Cabo Blanco Ct., Houston, TX 77041 is homestead.

On January 23, 2015 the Guardian of Estate for Relator's minor daughter, Lily
Alexandra Sheshtawy ("Lily"), filed Application For Authority For Guardian To
Enter Into Settlement (A.K.A. - Distribution) Agreement Regarding the Estate of
ADEL SHESHTAWYunder Cause No. 425,238 in Probate Court One (1), of Harris
County, Texas. Probate Court One (1) where the original proceeding, In the Estate
ofAdel Sheshtawy, Cause No. 407,499 and the related Cause No. 407,499-406, the
case on appeal, were held. In his application, Mr. McCulloch mentioned the appeal
"which is currently pending in the Fourteen Court of Appeals under Cause Number
14-14-00515-CV." (See page 2, EXHIBIT 3).

Relator received a copy of the above mentioned document on February 10, 2015
and filed a Complaint against Mr. McCulloch seeking his removal as the Guardian
of the Estate for her minor child Lily on February 13, 2015. (EXHIBIT 4)
Relator filed responses to Application For Authority For Guardian To Enter Into
Settlement (A.K.A. - Distribution) Agreement Regarding the Estate of ADEL
SHESHTAWY incorporated by reference with the Complaint Against Cameron
McCulloch, on February 20, 2015 in which she pointed out that the probate court
has no jurisdiction over the property at 12206 Cabo Blanco Ct., Houston, Texas
77041 during the pendency of the appeal. (See EXHIBIT 5). Affidavit of Valentina
Spassova Sheshtawy in support of Complaint against Cameron McCulloch as a
Guardian of Estate for Lily Sheshtawy is enclosed in EXHIBIT 5.
A hearing on the Application for Authority to Enter into Settlement (a.k.a.-
Distribution) Agreement and Valentina Sheshtawy's Complaint against Cameron
McCulloch, Guardian of the Estate ofLily Sheshtawy is scheduled on March 12,
2015 at 10:00 a.m. in Probate Court One (1) of Harris County, Texas. (See
EXHIBIT 6).

The Relator, Valentina Spassova Sheshtawy has already expressed her concern, in
her Reply Brief (page 4-5) of the appeal, about Lily Alexandra Sheshtawy's
preserved portion of her father's estate as of the date he passed away which had not
been preserved either by Mr Fuqua as a Temporary Administrator, or by Mr
McCulloch as Attorney Ad Litem and/or Guardian of Estate for the minor child,
nor by the trial court. In fact many assets were hindered or given away to other
parties in the litigation such as Nader Sheshtawy and Farouk Sheshtawy, and thus
reduced significantly Lily's share of the Estate. Valentina Spassova Sheshtawy
further stated "Instead to protect Lily's interest in the Estate, Mr McCulloch has
been effectively used to reduce Lily's portion of the Estate by signing agreements
which are not in the child's best interest, giving million dollars away to other
litigants, and disposing her homestead right."

As of the time a Rule 11 Settlement Agreement was signed on May 28, 2013
(Appellate records on file), both Valentina's lawyer at that time Donald Worley
and the Attorney ad Litem for Lily Alexandra Sheshtawy (Relator's minor child),
Cameron McCulloch hindered the information that the property at 12206 Cabo
Blanco Ct., Houston, Texas 77041 is a homestead. PEN § 32.46 Securing
execution of document by deception, (a) A person commits an offense if, with
intend to defraud or harm any person, he by deception: (1) causes another to sign
or execute any document affecting property or service or the pecuniary interest of
any person. A lawsuit against Donald Worley, Valentina Spassova Sheshtawy's
former lawyer is currently pending in Probate Court One (1) of Harris County,
Texas, Cause No. 407,499-407.


Valentina was not informed about her or Lily's homestead rights, nor was it
considered that there was another minor, living in the same residence. Nikolay
Tassev is the Relator's son, and a step son to Adel Sheshtawy, deceased.
Mr. McCulloch filed Application for Authority to Enter into Settlement (a.ka.-
Distribution) Agreement Reguarding the Estate of Adel Sheshtawy, seeking the
approval of Probate Court One (1) to enter into settlement agreement which is
detrimental to Lily who is only six years old at present. Mr. McCulloch is asking
the Probate Court One (1) to authorize him to settle Lily Alexandra Sheshtawy's
share in the Estate of her father Adel Sheshtawy for the property at 12206 Cabo
Blanco Ct., which is under appeal.
The proposed settlement agreement, included herewith in EXHIBIT 3, provides
(page 4 of said settlement) in 3.1. Division of Estate.
a.    In full andfinal settlement of all her interest in and possible clams against
the Estate, Lily will receive thefollowing:
i)     The Cabo Blanco Property, subject to the obligation pursuant to the terms of
the Rule 11 and Final Settlement Agreement between the Parties and Valentina
that provides Valentina and her attorney, Mr. Worley, the sum of$ 100,000from
the sales proceeds ofthe Cabo Blanco Property when sold. (Emphases added.)
For clarification, the Cabo Blanco Property is the property at 12206 Cabo Blanco
Ct., Houston, Texas 77041 and Mr.McCulloch as a Guardian of Estate for Lily is
trying to settle her share of a million dollar estate for the same property at 12206
Cabo Blanco Ct., Houston, Texas 77041 which in fact is a homestead. A Personal
Financial Statement is enclosed in EXHIBIT 5, and referenced as Exhibit A, gives
incentive about the value of some of the assets owned by Adel Sheshtawy. Adel
Sheshtawy personally made representation of those assets.

Further, the proposed settlement provides:

 v) Guardian acknowledges and agrees that theforegoing assets shall be infull and
final settlement of all amounts due Lily or Guardian from Temporary
Administrator, Nader and/ or Hanya, including any interest in the assets of
Decedent's Estate, Nader's assets, and Hanya's assets, as an heir, creditor or
otherwise; and

vi) The Parties do not hereby seek to waive any homestead protections that may
exist under Texas law as to the Cabo Blanco Property. (Emphases added.)
Valentina stated in her Response to the Application for Authority for Guardian to
Enter into Settlement (a.k.a. - Distribution) Agreement Regarding the Estate of
Adel Sheshtawy Incorporated by Reference with the Complaint Against Cameron
McCulloch, in part TV, attached here as EXHIBIT 5:
 "Mr. McCulloch asks the court to approve Lily's share of the estate ofherfather
Adel Sheshtawy to be limited to the property at 12206 Cabo Blanco Ct, Houston,
Texas 77041. Saidproperty is under appeal in the 14th Court ofappeals in Harris
County, Texas. The Probate Court One has no jurisdiction at present over the
same property. The property was improperly included in the estate, and is exempt
property, andnot subject to administration. "(Emphases added.)

Mr McCulloch is seeking the trial court approval to sign a release on behalf of the
Relator's minor child as follows:
 Any and all claims, causes of actions, debts, demands, actions, costs, expenses,
 losses, damages, charges, challenges, contests, liabilities, promises, agreements,
 deceptive practice claims, claims in equity, suits, and all other obligations and
 liabilities of whatsoever nature KNOWN and UNKNOWN, fixed or contingent,
 liquidated or unliquidated, anticipated or unanticipated, at law or in equity, for
 any type ofreliefor redress, including but not limited to money damages, whether
founded on contract, tort (including but not limited to tortuous interference with
 inheritance rights, conversion, fraud, tax issues, undue influence, false
representation, conscious indifference, reckless disregard, and/ or malicious
conduct), fiduciary duty, NEGLIGENCE, gross negligence, intentional affliction of
emotional distress, reimbursement, breach offiduciary duty to disclose material
information, indebtedness, FRAUDULENTINDUCEMENT, and any other ground,
whether or not asserted, which any person has, may have, or have had against the
released and/or indemnifiedparty, now existing or arising in thefuture, including
the claims brought or which could have been brought by Valentina through the
effective date ofthe Agreement relating to Nader, Hanya, the Lawsuit, Decedent's
estate, including any claims ofcommon law marriage, save and except warranties
and representations under this Agreement. THE PARTIES AGREE THAT THE
DEFINITION OF "CLAIMS " IS AND SHALL BE AS BROAD AS THE LA W WILL
ALLOW. "
The law in the State of Texas does not allow and support such provisions,
especially when a minor's interest is concerned. The Relator, who is the mother of
Lily Alexandra Sheshtawy, a minor child presently six years old, is shocked by the
arrogance of the parties involved in such settlement agreement. The mother of the
minor child objects to all of those provisions, and specifically objects to "tort,
torturous interference with inheritance rights, conversion, fraud, undue influence,
false representation, conscious indifference, reckless disregard, malicious conduct,
fiduciary duty, negligence, intentional infliction of emotional distress" because that
is exactly what the parties to this settlement are performing and causing harm to
her minor child. The trial court Judge Loyd Wright should not even consider such
settlement for approval because it is so obviously unjust to the minor child and
includes indemnity provisions for a minor.

The Temporary Administrator of the Estate of Adel Sheshtawy, Mr. Fuqua (who is
the Appellee in the Cause No. 14-14-00515-CV) did not comply with the
requirements to file appraisement of the assets of the estate within 90 days of his
appointment, and caused misappropriation of assets belonging to the Estate of Adel
Sheshtawy. Mr. Fuqua mismanaged the Estate of Adel Sheshtawy.
         The Temporary Administrator has the duty to prepare and file with the
         court clerk a single written instrument that contains a verified, full, and
         detailed inventory in which the appraisement is set out before the 91 day
         after he qualifies. EST. 309.051(b). The personal representative shall:

                  (1) set out in the inventory the representative's appraisement of
                  the fair market value on the date of the decedent's death of
                  each item in the inventory (emphases added): or
                  (2) if the court has appointed one or more appraisers for the estate:
                  (A) determine the fair market value of each item in the inventory
                  with the assistance of the appraiser or appraisers; and
                  (B) set out that appraisement in the inventory.

Respondent, the Honorable Judge Loyd Wright, approved the First Amended
Inventory, Appraisement and List of Claims on March 7, 2012 without
appraisement (See EXHIBIT 1), which caused and causes misappropriation of
assets and mismanagement of the Estate of Adel Sheshtawy, and affected
Valentina Spassova Sheshtawy, and her children Lily Alexandra Sheshtawy and
Nikolay Tassev.

Valentina Spassova Sheshtawy has previously raised the issue that Mr Fuqua as a
Temporary Administrator of the Estate of Adel Sheshtawy had filed inventory
without an appraisement by filing a Complaint against Michael Fuqua, Temporary
Administrator and Objections to Inventory, Appraisement and List of Claims on
June 16, 2014. (See the appeal records on file.) Respondent, the Honorable Judge
Loyd Wright denied the Complaint against Mr Fuqua, Temporary Adimistrator of
the Estate of Adel Sheshtawy.

The Respondent, the Honorable Judge Loyd Wright appointed Nader Sheshtawy
and Hanya Sustache Dependent Administrators on December 10, 2013. Valentina
Spassova Sheshtawy did not receive notice individually or as a parent of Lily
Alexandra Sheshtawy. At that time Mr. McCulloch was not Guardian of Estate for
Lily Alexandra Sheshtawy. Despite of the due process violation, Judge Loyd
Wright entered order on December 10, 2013 (See page 2 in EXHIBIT 2) as
follows: "ORDERED, that there is no need for the appointment of appraisers of
this estate."

Appraisement of estate is a statutory requirement. The Respondent is in violation
of said requirement.

The proposed Settlement (a.k.a. - Distribution) Agreement Reguarding the Estate
of Adel Sheshtawy is unjust to Lily Sheshtawy, and in fact is depriving her from
what she is rightfully entitled to inherit from her father Adel Sheshtawy, as of the
date he passed away on August 8, 2011, and said settlement concerns the
homestead property at 12206 Cabo Blanco Ct., Houston, Texas 77041 which is on
appeal.



                       STATEMENT OF JURISDICTION

A writ of prohibition is an extraordinary writ that a court of appeals, as a court of
superior jurisdiction, may direct to a court with inferior jurisdiction. An appeal
under Cause No 14-14-00515-CV is pending in the Fourteen Court of Appeals in
Houston and same has superior jurisdiction over Probate Court One (1) in Harris
County, Texas. The court's original writ jurisdiction are found in the Texas
Constitution and the Government Code (Texas Constitution art. 5, §3, 6;
Government Code §22.002,22.221).
A Writ of Mandamus should be considered as an alternative due to the limited
time, and in the event the Respondent, the Honorable Judge Loyd Wright performs
the acts to be prohibited before the Court of Appeals grant the Writ of Prohibition
requested.

This Court has jurisdiction to issue the Writ of Prohibition, or Writ of Mandamus.



                              ISSUES PRESENTED




Issue 1: The Probate Court One (1) of Harris County, Texas has no jurisdiction
over the property at 12206 Cabo Blanco Ct., Houston, Texas 77041 while Cause
No. 14-14-00515-CV is pending.

Issue 2: In the event, the Respondent performs any actions and signs orders related
to the homestead property, the appeal will be ineffectual.



                       ARGUMENTS & AUTHORITIES




I.The Respondent, the Honorable Judge Loyd Wright, sitting in Probate Court One
(1) of Harris County, Texas may perform actions under Cause No. 425,238 which
may adversely affect the issues under appeal.

II.The Relator, Valentina Spassova Sheshtawy is seeking emergency relief because
there is an extraordinary situation in the trial court which requires immediate
attention. A court of appeals may issue necessary writs to protect its jurisdictionby
preserving the subject matter of the appeal pending a hearing on the appeal. (Texas
Constitution, Art. 5, §3, 6; Tex. Government Code § 22.221(a); Chang, 814 S.W.2d
at 545. The Relator is seeking a relief to preserve the status quo of the appeal,
Cause No 14-14-00515-CV. The purpose of writ of prohibition is to enable a
higher court to protect and enforce its jurisdiction and judgment. Holloway v. Fifth
Court ofAppeals, 767 S.W.2d 680, 683 (Tex. 1989). The writ is typically used by
an appellate court to control, limit, or prevent action in a lower court. Id. At 682.
The Court of Appeals may grant "anyjust relief during the pending appeal.

                                        PRAYER




The Relator, Valentina Spassova Sheshtawy prays that the Court of Appeals will
issue the Writ of Prohibition to protect itsjurisdiction during the pending appeal to
conserve the status quo of the issues under appeal and direct the Respondent,the
Honorable Loyd Wright to refrain from approving and signing any orders related
to the property at 12206 Cabo Blanco Ct., Houston, Texas, or alternatively a Writ
of Mandamus to be issued to the Respondent to comply with the Appellate Court's
orders in the event the Respondent has already performed the acts seeking to be
prohibited prior to the Court of Appeals granting Writ of Prohibition.


Respectfully submitted,



Valentina Spassova Sheshtawy




                                        10
                                 APPENDIX




EXHIBIT 1:    Order approving Preliminary Inventory & List of Claims. First
              Amended Inventory, Appraisement and List of Claims enclosed
              with the order.

EXHIBIT 2: Order appointing Dependent Co-Administrators - signed 12.10.2013.

EXHIBIT 3: Application for Authority for Guardian to Enter into Settlement
           (a.k.a. - Distribution) Agreement Regarding the Estate of Adel
           Sheshtawy.

EXHIBIT 4: Complaint against Cameron McCulloch, Guardian of Estate of Lily
            Sheshtawy, Minor.

EXHIBIT 5:    In Response to Application for Authority for Guardian to Enter into
              Settlement (a.k.a. - Distribution) Agreement Regarding the Estate
              of Adel Sheshtawy incorporated by Reference with the Complaint
              against Cameron McCulloch. Enclosed Affidavit of Valentina
              Spassova Sheshtawy and Personal Financial Statement of Adel
              Sheshtawy.

EXHIBIT 6: First Amended Notice of Hearing.



Appellate records for Cause No. 14-14-00515-CV on file in the Fourteen Court of
Appeals, Houston, Texas.
EXHIBIT 1
04/24/2013 14:28 FAX                                                                                                                     @008/008




           CD                                                                                                   PROBATE C0URT1
           N                                               Came No. 407,499
           O
           O
           0.           IN THE ESTATE OF                                                        IN THE PROBATE COURT

                        ADEL SHESHTAWY,                                                                         NUMBER ONE (1)
           in
           o                                                                                    HARMS COUNTY, TEXAS
                        DECEASED

           N

                             OWERAPPROVINGmm'AhmmEB'INVENmRY&lJSnOFClAIMS

                  ip\ l      The foregoing Ffest A»w«*a Inventory, Appraisement and List of Claims ofthe above
                9-1-WlBstalc having been filed and presented and sworn to by Michael L. Fuqua, Temporary
                       Administratorofthe Estate ofAdel Sheshtawy,Deceased; there having been no objectionsmade
                      thereto; and(heCourt, having considered and examined the same,is satisfied thatHshould be

                             IT IS THEREFORE ORDERED thai the foregoing'lnventory, Appraisement and list Of
                      Claimsis in aU respects approved end ORDERED entered ofrecord.

                             SIGNED on the.    JLllLdayof.            Mm




                      CONFORMED COPYREQUESTED
                      Ptease return a cotrfbrmedcopy tot
g                     MICHAElX FUQUA
                      FUQUA & ASSOCIATES, P.C.                                                                             $
                                                                                                                           *#
                      3005 Riverway, Ste. 250
                      Houston. Texas 77019                                                                                 f        T7
                      Keith Morris
                      Jones [Mowus|K^bv*nhacen,L.IJP.                                                                  $        ^
                      6363 Woodway Dr, Surra 570                                                                       9        O
                      Houston, Texas 77057                                                                            £»

                                                              At •• WM w raDQRMfm\M IMM



                                                                U_ 1.-.J   •*.   ... |r|t.-t Kjui n«nriirt»II
                                                                                                      JtjJ-P*



                                             Cause No. 407,499

 IN THE ESTATE OF                                   §                       IN THE PROBATE COURT

 ADEL SHESHTAWY                                     §                                  MjMBmoNSk(l).0
                                                    §                                   % *• & *
 DECEASED                                           §                      HARRIS CO       te, TE^S \
        FIRSTAMENDED INVENTORY. APPRMSEMENT AND LIST OF t&fffe •&
         The following is a full, true and complete First Amended Inventory and App|E§sebient cti*&
 all personal and real property situated in the State of Texas owned by Adel Sheshtawy to the best

 of the knowledge of the Temporary Adniinistrator as of the date of his death, August 8, 2011

 together with a List of Claims due and owing to this Estate as of the date of death, which have

come into the knowledge ofthe undersigned.

         The decedent was not married at the time ofhis death and the value listed herein reflects

the decedent's separate interest for such property1.
                               INVENTORY AND APPRAISEMENT

Real Estate(Schedule A attached)                                                             $ 646,000.00
Mortgages, Notes & Cash (ScheduleB attached)                                                 Undetermined
Miscellaneous Property (Schedule C attached)                                                 $ 21,150.00
Corporations (See Schedule D)                                                                Undetermined
Patents (See Schedule E)                                                                     Undetermined
Securities, Stocks, & Bonds (See Schedule F)                                                 Undetermined

                                                Total Value                                  Undetermined




1Decedent was arespondent ina divorce proceeding asserting aninformal marriage existed pursuant toT.F. C. §
2.40land childofthe marriage. CauseNo 2010-48274', Valentina Spassova Sheshtawy v.AdelSheshtawy; in the
247* Judicial District Court ofHarris County Texas atthe time ofhis death. OnMarch 10,2011 anOrder granting
partial summaryjudgment wasentered, thattherelationship between Valentina Spassova Sheshtawy andAdelA.
Sheshtawy wasa validandrecognizable informalmarriage. The divorce causeof actionand childcustody matter
were abatedonAugust9,2011 as a result of Adel Sheshtawy's death. ValentinaSheshtawy filed a petitionfor
Declaratory Judgment in theBstate ofAdelSheshtawy onNovember 14,2011 seeking declaration ofa common law
marriageand paternityofLilyAlexandraSheshtawy.




                                                                                                                4V
                                       LIST OF CLAIMS

The claims owing to the estate:                                                  Value

1.      Drill Bit Industries, Bic.d/b/aTri-Max Industries,Inc.                   Undeterrnined
        v. Brant Oilfield Management & Sales, Inc. and
        David Hal Hubbard; Cause No. 2006-25987;
        In the 113th Judicial District, Harris County, Texas

2.      Adel Sheshtawyvs. Nikolay Tasseva and                                    Undetermined
        Valentina Spassova Tasseva; Cause No. 972,013;
        In the County Court at Law Number Four (4), Harris County, Texas

3.      Adel Sheshtawy vs. Nikolay Tasseva and                                   Undetenriined
        Valentina SpassovaTasseva; CauseNo. 2011-15407;
        In thel25th Judicial District ofHarris County, Texas

4.      In re: Pride International, lac. ShareholdersLitigation Consolidated     Undetermined
        C.A. 6201-CS; In the Court of Chancery ofthe State ofDelaware

5.      Adel Sheshtawyvs. China SunergyCo., et al; Cause No. 07-CV-7895;
        In the United States District Court Southern District ofNew York         Undetermined

6.      Loan to StacyHarbert,Bank ofTexasCheckNo2141onJuly 16,2011               $1,000.00


Total                                                                          $ Undetermined




       Wherefore, the undersigned requeststhat the Court approvethe foregoing First Amended
Inventory, Appraisement and List ofClaimsand enter it ofrecordin mis proceeding.
                       ESTATE OF ADEL SHESHTAWY

                                 REAL ESTATE

                                  SCHEDULE A

Item                                              Value on
No.    Description                                Date of Death

                              Separate Property


1.     Lot 29, Block 2
       Lakes on Eldridge North Sec 1
       More commonly known-as:
       12206 Cabo Blanco Ct
       Houston, Texas 77041

       Value Basedon 201 l(Per HCAD)              $ 423,400.00
       Harris County Appraisal District


       Lot 17, Block 10,
       LAKESIDE PLACE SECTION 4,
       ACRES 1.160,
       More commonly known as:
       17706HighgroveDrive,
       Houston, Texas 77077

       Value Based on 2011 (PerHCAD):             $ 222,600.00
       Harris County Appraisal District


       Total Separate Real Estate                 $ 646.000.00
                             ESTATE OF ADEL SHESHTAWY

                             MORTGAGES. NOTES & CASH

                                     SCHEDULE B


Item                                                      Value on
No.         Description                                  Date of Death
                                 Separate Property



1.      Bank ofTexas Checking                            $383.62
        Styled: Adel Sheshtawy
        Account No. xxxx0081

2.      Wells Fargo Bank, Checking                       $ 1,500.00
        Styled:Adel Sheshtawy
        Account No. xxxx6157

3.      Chase JP Morgan Bank, N.A. Checking              $ Unknown
        Styled: Adel Sheshtawy
        Account No. xxxx0521

4.      Wells Fargo Checking                             $2,248.00
        Styled: Adel Sheshtawy
        Account No. xxxx3278
                                              'i
                                               \



5.      Bank of Texas Checking                           $1,500.00
        Styled: Adel Sheshtawy
        Account No. xxxxl473

6.      E-Trade Account No.xxxx-8986                     $ Unknown

7.     ' TD Ameritrade Account No. xxx-xx9234            $ Unknown




        Total SeparateCash                              $ Unknown
                                  ESTATE OF ADEL SHESHTAWY

                                   MISCELLANEOUS PROPERTY

                                              SCHEDULEC
Item                                                                        Value on
No,                  Description                                            Date of Death

                                            Separate Property
           Vehicles *
1.          1989 Chevrolet C1500/ Gold
                 YIN #2GCEC19K9K1188869                                          $1300.00

2.          2000 FordF150/ White
                 VIN#1FTZF1724YKA58020                                           $2100.00

3.          2001 Dodge Ram 1500 SLT 4DR/ Red Double2
                 V1N#3B7HC13Z81G766159                                          $5750.00

4.          1998 Ford F150/Blue
                 VIN#1FTZX17W4WKB56011                                          $3,000.00

5.          Household furm'shings, personal items located at                    $4,000.00
             12606 CaboBlanco Court, Houston, Texas 77041?
6          Household furnishings, personal items located at                     $5,000.00
            6324 Qinningham, Houston, Texas 77041


Total Vahie:                                                                    $21,150.00




1Temporary Administrator has nottaken possession ofthis personal property
                                  ESTATE OF ADEL SHESHTAWY


                                            CORPORATIONS

                                              SCHEDULED


     Item                                                                          Value on
     No.         Description                                                    Date of Death


     1.          Ownership interest in Tri-Max Industries, me.                  Undetermined

     2.          Ownership interest in Drill Bit Industries, Inc.               Undetermined

     3.         Ownership interest inDrill Tools (DTI), Inc.4                   Undetermined

    4.          Ownership interest in AJZ Investments, Inc.                     Undetermined




                Total Value                                                   $ Undetermined




                                 ESTATE OF ADEL SHESHTAWY


4Decedent listed a 65% Common Stock ownership onSchedule "E"ofDrilling Tools DTI, Inc's2009 form 1120
U.S. Corporation Income TaxReturn; dated March 15,2010.
                                           PATENTS


                                       SCHEDULEE
Item                                                        Value on
No.         Description                                   Date of Death
                                  Separate Property

1 Canadian Patent No. 2,289,367
     Drilling Tool with Extendable Elements               Undetennined

2     Great Britain Patent No. GB2344607
         Drilling Tool with Extendable Elements           Undetermined

3 United States Patent No. 7,703,534
     Underwater Seafloor Drilling Rig                    Undetennined

4 United States Patent No. 6,189.631B1
     Drilling Tool with Extendable Elements              Undetennined

5 United States Patent No. 3,937,278
     Self-propelling apparatus for well logging tools    Undetermined




        Total Separate Patents                          $ Undetermined
                       ESTATE OF ADEL SHESHTAWY

                      SECURITIES. STOCKS & BONDS

                                 SCHEDULE F

Item                                                          Value on
Ho.    Description                                          Date of Death

1      British Petroleum (BP)                               $642.77
           17 shares @ $37.81/ share

       SEMISUB, INC (California Corporation)                Undetermined
       50,000 Shares Authorized CapitalStock
       Share # 128 dated October 10,2008

       Tri-Max Industries, Inc.                            Undetermined
       -Stock No. 5, Shares 20,000 datedJanuaiy 1,1994
       -StockNo. 6, Shares20,000 datedJanuary1,1994
       -StockNo. 7, Shares20,000 datedJanuary1,1994




       Total Value:                                      $ Undetermined
Respectfully submitted,


JONES | MORRIS | KLEVENHAGENLLP


KEITH MOI
State Bar No.: 24032879
JOHN J. KLEVENHAGEN EI
State Bar No. 90001652
BRINE. JONES
State Bar No. 24032478
6363 WoodwayDr., Suite 570
Houston, Texas 77057
(713) 589-5061 -Phone
(713) 589-5513-Fax

Attorneys Representing
TemporaryAdministrator
                                      Cause No. 407,499

  IN THE ESTATE OF                                             IN THE PROBATE COURT
                                               §
 ADEL SHESHTAWY,                               §                         NUMBER ONE (1)
                                               §
 DECEASED                                      §               HARRIS COUNTY, TEXAS



       ORDERAPPROVING FIRSTAMENDED INVENTORY & LIST OF CLAIMS

        The foregoing First Amended Inventory, Appraisement and List of Claims of the above
Estate having been filed and presented and sworn to by Michael L. Fuqua, Temporary
Acuninistrator ofthe Estate ofAdel Sheshtawy, Deceased;there having been no objections made
thereto; and the Court, having considered and examined the same, is satisfied mat it should be
approved.

      IT IS THEREFORE ORDERED that the foregoing Inventory, Appraisement and List of
Claims is in all respects approved and ORDERED entered ofrecord.

       SIGNED on the              _day of_                     _,2012.




                                             JUDGE PRESIDING




CONFORMED COPYREQUESTED
Please return a conformed copy to:

Michael L Fuqua
FUQUA & ASSOCIATES, P.C.
5005 RrVBRWAY, Sra 250
Houston, Texas 77019

Keith Morris
Jones | Morris jKlevenhagen,LX.P.
6363 Woodway Dr., Suite 570
Houston, Texas 77057




                                                                                                 fV
                                           VERIFICATION

STATE OF TEXAS                  §
                                §
COUNTY OF HARRIS                §


        BEFORE ME,the undersigned authority, on mis day personally appeared MICHAEL L.

FUQUA, who being sworn uponoathdeposed andsays thathe hasreadthe above andforegoing

First Amended Inventory, Appraisement and Listof Claims and mat the information contained

thereinis withinhis personalknowledgeandis true and correct




                                                   MICHAELJL




        SUBSCRIBED AND SWORN TObefore me on thisthe£3 dayofPUaufUM

2012.




                     eeooo                            M2306tA^Jl       (S&oJl-
              TOMM1E JO O'DOWD X                   notary Public, Stegf ofTexas
              NOTARY PUBLIC STATH OF TEXAS 8
                 MY OOMMISSION EXPIRES    0
                                                  Printed Name: "TvmvaU g_ Op Oc£>ocjJ«&-
                   FEB. 16,2014           X       CommissionExpires: P'/io-ZU)I*4-
                               CERTIFICATE OF SERVICE

       This istocertify that onthe 23rd day ofFebruary 2012, atrue and correct copy ofthe
aboveand foregoing documenthas mis daybeen sentby hand deliveryand/orFacsimileto:

Mrs. Sarah Patel Pacheco                   Counselfor Nader Sheshtawy andHanyaSushache
Mr. Vance Christopher
Crain, Caton & James, P.C.
1401 McKinney Street, Suite 1700           Facsimile:     713.658-1921
Houston, Texas 77010

Mr. John E. Pipkin                        Counselfor OptidrillSA, BrantOilfield
Pipkin Ferguson                           Management &Sales andDavidHal Hubbard
13201Northwest Freeway, Suite 300
Houston, Texas 77040                      Facsimile:     713.961-54398

Mr. William Harmeyer                      Counselfor FaroukSheshtawy
William F. Harmeyer & Assoc., P.C.
7322 SouthwestFreeway, Suite 475          713.270-7128
Houston, Texas 77074

Mr. Aaron Pool                            Counselfor Valentina Sheshtawy, ftidnv. andas
Ms Misty McDonald                         NextFriendfor LilySheshtawy andNikolay
Donato, Minx, Brown & Pool, P.C.          Massev, minorchildren
3200 Southwest Freeway, Suite 2300
Houston, Texas 77027                      Facsimile:     713.877-1112

Mr. James Stilwell                        Counselfor Tri-Max Industries, Inc.
Martin & Stilwell, LLP
1400 Woodloch Forest Dr., Ste 590         Facsimile:     281.419-0250
The Woodlands, Texas 77380

Ms. JohnnaTeal                            Counselfor Drill Bit Industries, Inc.
4100 Milam, Second Floor
Houston, Texas 77006                      Facsimile:     713.222-8204

Mr. Philip Placzek                        Counselfor Drill Tools (DTD, Inc.
3730 Kirby Drive, Suite 1165
Houston, Texas 77098                            tile:    713.807-7581
                                                                                  v>-A

                                                     lflQs*^>-
                                          Keith Mo
                                          Counselfor Temporary Administrator
EXHIBIT 2
    ssaanw
    mmmsm                                                            PROBATE COURT 1
                                           CAUSE NO. 407,499

INTHEESTATE OF                                                       IN THE PROBATE COURT


ADEL SHESHTAWY,
                                                                          NUMBER ONE (1) OF

                                                                     HARRIS COUNTY, TEXAS
DECEASED



                  ORDER APPOINTING DEPENDENT CO-ADMINISTRATORS

        On this day the Court heard the Application to Appoint Independent Co-Administrators,
Alternatively, Dependent Co-Administrators and for Issuance of Letters Administration of the
Estate ofAdel Sheshtawy ("Decedent"), and the Court finds as follows:
         1. This Court has jurisdiction and venue over the Decedent's estate;
         2. An Application to Appoint Independent Co-Administrators or Alternatively,
             Dependent Co-Administrators was filed with this Court on October 10,2013;
         3. The Application complies with the Texas Probate Code;
         4. Citation has been served and returned in the manner and for the length of time

             required by the Texas Probate Code;

         5. Decedent died on August 8,2011;

         6. Four (4) years have not elapsed since the date ofdeath ofDecedent;
         7. Decedentdied intestate;

         8. There is anecessity for the administration ofthe estate to determine, collect, preserve,

                 and distribute theassets of theestate;

         9. That an heirship judgment has been entered declaring the heirs ofDecedent's Estate;




 078414/000001
 130-93868WI
       v r'


                        10. Applicants, Nader Sheshtawy and Hanya Sustache, are not disqualified by law to
(0
purs



0                             serve asDependent Co-Administrators ofthis estate and are entitled tothe issuance of
0
                              Letters of Administration.

r
               ITIS ACCORDINGLY,
w
                                 ORDERED, that Nader Sheshtawy and Hanya Sustache, are appointed Dependent

                        Co-Administrators of the Estate of Adel Sheshtawy, Deceased, and that Letters of
0
N                       Dependent Administration shall be granted to Nader Sheshtawy and Hanya Sustache

                        upon taking of their Oath required by law and giving Bond in the sum of

                        $ (OD| QQO                   conditioned as required by law. It is further,^-
                                 ORDERED, that there is no need for the appointment ofappraisers ofthis estate.

                        SIGNED on this the |Qr^ day ofDecember, 2013.


                                                                 JUDGE PRESIDING



              APPROVED AS TO FORM:                                  6^/6
              CRAIN.CATON& JAMES
              A Professional Corporation




                   SARAH PATEL PACHECO
                   (TBA #00788164)
                   KATHLEEN TANNER BEDUZE
                   (TBA# 24052205)
                   Five Houston Center
                   1401 McKinney, 17th Floor                                                  '-       '"-   2

                  Houston, Texas 77010                                                        •so v.         o

                  (713)658-2323                                                                    c         o

                  (713)658-1921 (Facsimile)                                                                        r
                                                                                             K'              °     m
                                                                                                                   o
              Attorneys for Applicants                                                        n3C i>         _



                                                                                                             T3>




              078414/000001
              130-93868W1
EXHIBIT 3
    or*                                            NO. 42S.238
1 N
    0
    0     IN RE: GUARDIANSHIP OF                         §                  IN THE PROBATE COURT
    a.    THE ESTATE OF                                  §
                                                         §
    CD    LILY ALEXANDRA SHESHTAWY,                      §                  NUMBER ONE ()) OF
    M
    en
          A MINOR                                                           HARRIS COUNTY, TEXAS
    0

    in          APPLICATION FOR AUTHORITY FOR GUARDIAN TO ENTER INTO
              SETTLEMENT (A.K.A. -DISTRIBUTION AGREEMENT REGARDING THE
    o                                   ESTATE OF ADEL SHESHTAWY
    vN
.   SO
          TO THE HONORABLE JUDGE OF SAID COURT:

                    COMES NOW Applicant W. CAMERON McCULLOCH, in his capacity as the Court

          appointed and duly qualified Guardian of the Estate of LILY ALEXANDRA SHESHTAWY, A
          Minor (hereinafter referred to as "Applicant"), and files this his Application for Authority for
          Guardian to Enter into Settlement (a.k.a. - Distribution) Agreementregarding the Estate of Adel

          Sheshtawy, Deceased, and insupport thereof would respectfully show theCourt the following:
                                                         1.


                    Applicant was appointed by the Court to serve as the Guardian of the Estate of Lily
          Alexandra Sheshtawy, a Minor (hereinafter referred to as"Lily") by Order of this Court, dated
          January 22,2014. Applicant qualified as theGuardian of Lily'sestate on January 30,2014, and
          has continued to serve in hisCourt appointed capacity atalltimessince hisdate of qualification.

                                                         2.

                    Lilyis one of Adel Sheshtawy's three biological children. Adel Sheshtawy (hereinafter
          referredto as the "Decedent") died on August 8,2011.




                                                                                                     £       z»
                                                                                         m           Ci>     r-




          0043500                                                                        x
           Papll
                                                          3.


          After Decedent passed away, litigation ensued between Lily's mother, Valentina

 Sheshtawy, and Lily's half-siblings (a.k.a. - Decedent's other two children - Nader Sheshtawy
 and Hanya Sustache). The litigation concerned Valentina Sheshtawy's assertion/allegation that
 she was the Decedent's surviving common law spouse. The common law marriage claim was
 ultimately settled; however, Valentia Sheshtawy has subsequently repudiated the Settlement
 Agreement1. The validity ofthe aforementioned Settlement Agreement is now the subject ofan
 appeal which is currently pending in the Fourteenth Court of Appeals under Cause Number 14-
 14-00515-CV.


                                                          4.


          In addition to the common law marriage lawsuit which is described above, litigation has
also occurred between the Decedent's Estate and Decedent's surviving brother, Farouk
Sheshtawy, regarding the ownership of certain assets.                More specifically, the Decedent's
surviving brother, Farouk Sheshtawy, previously asserted ownership claims to assets which
belonged to Decedent at the time of his death. The litigation between Decedent's Estate and

bother (a.k.a. - Farouk Sheshtawy) was ultimately resolved, by and through a Court approved
settlement agreement.

                                                         5.


          As alluded to above (and as a result of the Settlement Agreement), the Court previously
declared and determined that the Decedent has three surviving heirs at law. More specifically,
the Decedent's three surviving heirs at law are the Decedent's three biological children, Nader

 ARule 11 and Final Settlement Agreement for the common law marriage lawsuit was entered into by and between
Valentina Sheshtawy, Applicant, Nader Sheshtawy and Hanya Sustache on May 28, 2013. On July 17, 2013, the
Court, after due notice and consideration, found that the terms ofthe Settlement Agreement were in Lily's best
interest, and approved the Settlement Agreement in all respects.

0043500
Page|2
 Sheshtawy, Hanya Sustache and Lily. A true and correct copy of the Judgment Declaring
 Heirship for the Decedent's Estate is attached to this Application as Exhibit "A", and
 incorporated herein for all purposes. As a result of the foregoing and attached heirship
 Judgment, the Decedent's three surviving children and sole heirs at law - Nader Sheshtawy,
 Hanya Sustache and Lily - each own an undivided one-third interest in the assets which belong
 to the Decedent's Estate.


                                                  6.


          In an effort to divide and separate Lily's undivided one-third interest from the undivided

 interests ofNader Sheshtawy and Hanya Sustache, the undersigned (on behalf ofLily) - together
with counsel for Nader Sheshtawy and Hanya Sustache - negotiated a settlement (a.k.a. -
distribution) agreement for the assets that Nader Sheshtawy, Hanya Sustache and Lily have
collectively inherited from the Decedent's Estate. A true and correct copy of the proposed
Settlement Agreement isattached to this Application as Exhibit "B", and incorporated herein for
all purposes. The Settlement Agreement is subject tothe approval of the Court.

                                                 7.


          By and through the filing of this Application, Applicant is seeking authority from the
Court to enter into the Settlement Agreement which is attached hereto as Exhibit "B", as well as
for authority to execute any other documents which are necessary or appropriate to effectuate
and/or implement the terms and provisions of the Settlement Agreement. This Application is
being filed pursuant to Section 1151.102 of the Texas Estates Code, as well as any other
appropriate sections ofthe Texas Estates Code, for the purpose of obtaining the requisite Court
authority for Applicant to enter into the Settlement Agreement (see atatched Exhibit "B") on
Lily's behalf.


0043500
    13
                                                 8.


           Applicant alleges and thereon believes that the terms and provisions of the Settlement

Agreement (see attached Exhibit "B") are in Lily's bests interest, and should therefore be

approved by the Court.

           WHEREFORE, PREMISES CONSIDERED, Applicant prays (i) that the Court approve

the Settlement Agreement which has been attached hereto as Exhibit "B"; (ii) that the Court

authorize Applicant to enter into the Settlement Agreement on Lily's behalf; (iii) that the Court

authorize Applicant to execute any other documents which are necessary or appropriate to

effectuate and/or implement the terms and provisions of the Settlement Agreement; and (iii) that

Applicant have and recover such other and further relief as he may show himself justly entitled

to receive.


                                              Respectfully submitted,

                                              MacINT^RE, McCULLOCH, STANFIELD
                                              & YOl



                                                      W. CAMERON McCULLOCH
                                                      State Bar Number 00788930
                                                      CHRISTOPHER C. BURT
                                                      State Bar Number 24068339
                                                      2900 Weslayan, Suite 150
                                                      Houston, Texas 77027
                                                      (713)572-2900
                                                      (713) 572 - 2902 (FAX)

                                              ATTORNEY FOR APPLICANT




0043500
Page | 4
                                   CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of the foregoing instrument has been
forwarded to the following*- via United States Certified Mail, returnreceipt requested, and/or via
facsimile - onthis the /llraay of January, 2015:


     Ms. Sarah Patel Pacheco                     Mr. Michael L. Fuqua
     Ms. Kathleen Tanner Beduze                  Fuqua & Associates, PC
     Crain Caton & James, PC                     5005 Riverway, Suite 250
     Five Houston Center                         Houston, Texas 77056
     1401 McKinney, 17th Floor                   (713) 960-1064 (Fax)
     Houston, Texas 77010                         Temporary Administrator
     (713) 658-1921 (Fax)
     Attorneysfor NaderSheshtawy & Hanya
     Sustache.


    Ms. Valentina Sheshtawy
     12206 Cabo Blanco Court
    Houston, Texas 77041

    Mr. Peter J. Bennett
    Ms. Ann T-Ngo
    Peter J. Bennett, P.C.
    202 Travis Street, Suite 207
    Houston, Texas 77002
    (713)568-2411 (Fax)


                                                    W. Cameron McCulloch
                                                    Christopher C. Burt




0036987
Page | 1
EXHTBTT "A"
     >
                                                                        FuOC.'.TECCl!RT1
                                              CAUSE NO. 407,499

         IN THE ESTATE OF                               §                  IN THE PR6BAt¥ COURT
0                                                       §
w        ADEL SHESHTAWY,                                §                       NUMBER ONE (1) OF
ft
                                                        §
         DECEASED                                       §                  HARRIS COUNTY, TEXAS
u3
"J

                                    JUDGMENT DECLARING HEIRSHIP " 1 ?
                 On this day came on for.trial in the above proceedingjthe determination of the heirship
o
w        and the shares and interests of the heirs of Adel Sheshtawy, Deceased ("Decedent"), pursuant to
0
w        the Application for Declaration of Heirship ("Application") filedbyNaderSheshtawy andHanya

         Sustache ("Applicants"); and it appearing to the Court that the known living heirs of Decedent

         havejoinedin theApplication; that there are no unknown heirs, that the Courthasjurisdiction of

         the subject matter of this proceeding and of all persons and parties hereto; that Applicants

         presented the Application duly supported by the requisite Affidavits, praying that the Court

         declare the heirship and the shares and interests of the heirs of Decedent; and Applicants, all

         parties, and Michael Fuqua, Attorney Ad Litem for unknown heirs announced ready for trial, a

         juryhaving been waived, and theCourt having heard and considered thepleadings of theparties

         and the evidence presented thereupon, this Court, sitting without a jury, hereby makes the

         following findings from the evidence presented, which the Court finds to be clear and

         convincing, to wif

                  1      That Decedent died in Houston, Harris County, Texas on August 8,2011;

                  2      That Decedent resided and was domiciled in Harris County, Texas at the time of

         his death,

                  3      That this Court has jurisdiction and venue over the estate of Decedentand over

         this matter;




         078414/000001
         130-938698vl




                                                                                   JBWlt
               4.      That citation has been served and returned in the manner and for the length of
      time required by the Texas Probate Code;

0              5.      That W. Cameron McCulloch, Jr. was appointed Attorney Ad Litem to represent
o
a.    Lily A. Sheshtawy, a minor child.
iC
              6.       That Michael Fuqua was appointed Attorney Ad Litem to represent the interests
      ofany unknown heirs;

              7.       That Decedent left no valid Will;
o
N             8.       That at the time of his death, Decedent was not married.
0
W             9        That three children were born to Decedent: Nader Sheshtawy, Hanya Sustache,
M

     and Lily Alexandra Sheshtawy. No other children were bom to or adopted by Decedent, and all
     children are living;

              10       That the name and last known residence of the known heirs of Decedent at the

     date of Decedent's death and the true shareand interest of each such heir in Decedent's estateis

     as follows:                         ,                         g     .

                         Name and Address                  Status V?     jjlhterest in Estate

               Nader Sheshtawy                             Adult       Mf/3 of ihe]Decedent's
               1121 Lashbrook                                            estate, isubjcct to all
               Houston, Texas 77077                                      agreements' regarding
               (Son)                                                     the distribution of the
                                                                         estate


               Hanya Sustache                              Adult         1/3 of the Decedent's
               3734 Arundel Garden                                       estate, subject to all
               Sugarland, Texas 77498                                    agreements regarding
               (Daughter)                                                the distribution of the
                                                                         estate


               Lily A. Sheshtawy                           Minor         1/3 of the Decedent's
               12206 Cabo Blanco Court                     Child         estate, subject to all
               Houston, Texas 77041                                      agreements regarding
               (Daughter)                                                the distribution of the
                                                                         estate




     07841*000001
     130-938698vl
                 11.            That no person other than Oie heirs heretofore set forth inParagraph 9 are entitled

       to any interest in the property of Decedent as an heir of Decedent.            ;# :p" -s .

                     i:   :9 w
                                -fi
                                                                                                       1 « -n
                 IS                    •1?
                          .Si                                                                   ~               m
             jf:7v              ll,:                                                           35^              a
                 K£ •!fc'       m

       078414/00000!
       130-938698*1
     APPROVED AS TO FORM ONLY:

05   CRAIN, CATON & JAMES                MacINTYRE & McCULLOCH, P.C,
     A Professional Corporation
o
o
n

IS
     BY:
           SARAH PATEL PACHECC
                                         BrfljM^iUMck by/m/sziect
                                           W. CAMERON McCULLOCH, JR.
                                                                             MUMIi

EXHIBIT "B"
                                          CAUSE NO. 407,499

IN THE ESTATE OF                                    §                   IN THE PROBATE COURT
                                                    §
ADEL SHESHTAWY                                      §                         NUMBER ONE (1) OF
                                                    §
DECEASED                                            §                   HARRIS COUNTY, TEXAS
                    FAMILY SETTLEMENT & DISTRIBUTION AGREEMENT

      THIS FAMILY SETTLEMENT & DISTRIBUTION AGREEMENT ("this
Agreement") is made and entered into by and among the Parties as defined in this Agreement.

                                         Article I: Definitions

1.1       The Parties to this Agreement are defined as follows:

         a.        The term "Guardian" shall refer to W. Cameron McCulloch, Jr., as Guardian of
                   the Estate of Lily A. Sheshtawy, a minor.

         b.        The term "Nader" shall referto NaderSheshtawy, in all capacities.

         c.        The term "Hanya" shall refer to Hanya Sustache, in all capacities.

1.2      The terms "Adel" and "Decedent"shall refer to Adel Sheshtawy, Deceased.

1.3      The terms "Affiliate" or "Affiliates" of the person or entity designated shall referto such
         person in their individual capacity and such person or entity's spouse (including a former
         or future spouse), assigns, trustees, employees, and accountants.

1.4      The term "Agreement" shall refer to this Rule 11 and Final Settlement Agreement.

1.5      The term "Decedent's Estate" shall refer to the Estate of Adel Sheshtawy, including, but
         not limited to, all assets passing under the Last Will and Testament of Adel Sheshtawy,
         and admitted to probate in cause number 407,499.

1.6      The term "Cabo Blanco Property" shall refer to the property commonly known as 12206
         Cabo Blanco Court, Houston, Texas 77041.

1.7      The term "Claims" shall refer to and include any and all claims, causes of action, debts,
         demands, actions, costs, expenses, losses, damages, charges, challenges, contests,
         liabilities, promises, agreements, deceptive practice claims, claims in equity, suits, and all
         other obligations and liabilities of whatsoever nature KNOWN and UNKNOWN, fixed or
         contingent, liquidated or unliquidated, anticipated or unanticipated, at law or in equity,
         for any type of relief or redress, including but not limited to money damages, whether
         founded on contract, tort (including but not limited to tortious interference with




Error! Unknown document property name.
                                                                                        exhibit.^!!.
         inheritance rights, conversion, fraud, tax issues, undue influence, false representation,
         conscious indifference, reckless disregard, and/or malicious conduct), fiduciary duty,
         NEGLIGENCE, gross negligence, intentional infliction of emotional distress,
         reimbursement, breach of fiduciary duty to disclose material information, indebtedness,
         FRAUDULENT INDUCEMENT, and any other ground, whether or not asserted, which
         any person has, may have, or have had against the released and/or indemnified party, now
         existing or arising in the future, including the claims brought or which could have been
         brought by Valentina through the effective date of the Agreement relating to Nader,
         Hanya, the Lawsuit, Decedent's Estate, including any claims of common law marriage,
         save and except warranties and representations under this Agreement. THE PARTIES
         AGREE THAT THE DEFINITION OF "CLAIMS" IS AND SHALL BE AS BROAD
         AS THE LAW WILL ALLOW.

1.8      The term "Companies" shall refer to any one or all of the following: Drill Bit Industries,
         Drilling Tools, Inc., and Tri-Max Industries, Inc., and all of its officers, directors,
         employees, agents, independent contractors, accountants, attorneys, associates,
         predecessors, successors, and all other natural persons or legal or business entities acting,
         or purporting to act, for or on its behalf.

1.9      The term "Effective Date" shall refer to the date that is later of (i) the date that the last
         Party signs this Agreement, or (ii) the date thatthe Court approves Guardian entering into
         this Agreement.

1.10     Theterm"Estate" shall refer to the above referenced estate pending under Cause Number
         407,499; In the Estate of Adel Sheshtawy; In Probate Court No. 1 of Harris County,
         Texas, including, but not limited to, all sub-dockets.

1.11     The term "Cunningham Land" shall refer to the real property owned by Drill Bits
         Industries, generally known as 6324 Cunningham Road, Houston, Texas 77041 and 6323
         Thomas Road, Houston, Texas 77401.

1.12     The term "Lily" means Lily A. Sheshtawy, a minor child.

1.13     The terms "the Parties" or "the Partieshereto" shall collectively refer to Guardian, Nader,
         and Hanya.

1.14     The term "Party" shall referto any one of Guardian, Nader, and Hanya.

1.15     The term "Temporary Administrator" shall refer to Michael Fuqua, as Temporary
         Administrator of Decedent's Estate.


1.16     The term "Valentina" shall referto Lily's mother, Valentina Spassova Tasseva.

                                          Article II: Recitals

         WHEREAS, Adel died on August 8,2011.




Error! Unknown document property name.
         WHEREAS, after Adel's death, various lawsuits have been filed that Nader and Hanya
defended against to the benefit of the Estate and its heirs.

         WHEREAS, Nader and Hanya have incurred legal fees and expenses in the amount of
$96,152.84 opposing the probate ofthe invalid Will offered byFarouk Sheshtawy and seeking to
establish Lily and themselves as the sole heirs of the Estate.

       WHEREAS, Nader and Hanya have incurred legal fees and expenses in the amount of
$158,910.33 in defending against Valentina's claim to be a common lawspouse.

         WHEREAS, Nader and Hanya have incurred legal fees and expenses in the amount of
$203,157.04 in the defense of Farouk Sheshtawy's claims against the Decedent's Estate,
including claims of ownership of the Cabo Blanco Property and the Companies.

       WHEREAS, Nader and Hanya have incurred legal fees and expenses in the amount of
$4,841.16 in filing and obtaining the appointment of a guardian for Lily.

         WHEREAS, Lily, Nader and Hanya have been determined to be the sole heirs of
Decedent pursuant to the Final Judgment Determining and Declaring Heirship.

       WHEREAS, under various judgments, Nader and Hanya are entitled to reimbursement
of legal fee and expenses in defending these lawsuits that have benefited of Decedent's Estate
and its heirs.


         WHEREAS, the value of the Cabo Blanco Property is at least $650,000 based on a
recent offer.


         WHEREAS, the value of the Cunningham Property is at $1,195,000 based on a recent
appraisal.

         WHEREAS, there are various alleged creditors of the Estate that have not established
their claims to date, including Brant Oil Management & Sales, as of the Effective Date, that
have made claims that they are due various damages including $125,000, preand postjudgment
interest, taxing authorities, claims of prior attorneys of Decedent and related to the Estate, all of
which could exceed $250,000 if properly established.

         WHEREAS, there are substantial future administration fees and expenses of the Estate
including Mr. Fuqua's fees, Mr. McCulloch's fees, the fees and expenses to settle the pending
creditors, including the litigation filed by Brant Oil Management 8c Sales, legal, accounting and
tax advisor fees and expenses and possible increased fees due to Valentina's continued
interferences with the administration of the Estate, including in the trial and appellate courts,
which could exceed $150,000 at a minimum.




Error! Unknown document property name.
          WHEREAS, this Agreement is made to settle the various interests of Lily, Hanya and
Nader in the Estate, amounts due Nader and Hanya and provide for a means to administer and
wind up the Estate after the Effective Date.

       WHEREAS, by executing this Agreement, no Party hereto concedes any legal or factual
contentions ofthe other Party, but specifically denies same and enters into this Agreement solely
to terminate and settle the Claims between themselves in an effort to minimize costs, expenses,
 attorneys' fees, and, most of all, to buy peace.

                                          Article III: Agreements

       For and in consideration of the premises, the mutual covenants and the terms hereunder,
the sufficiency of which consideration is hereby mutually acknowledged, the Parties to this
Agreement hereby agree as follows:

3.1       Division of Estate.


         a.        In full and final settlement of all her interest in and possible claims against the
                   Estate, Lily will receive the following:
                   i)       The Cabo Blanco Property, subject to the obligation pursuant to the terms
                            of the Rule 11 and Final Settlement Agreement between the Parties and
                            Valentina that provides Valentina and her attorney, Mr. Worley, the sum
                            of $100,000 from the sales proceeds of the Cabo Blanco Property when
                            sold.
                   ii)      An assignment of any claims of the Decedent's Estate against Valentina
                            relating to Valentina's misapplication of the $24,000 family allowance
                            paid by Temporary Administrator to Valentina for Lily's use andbenefit;
                   iii)     An assignment of any claims of the Decedent's Estate against Valentina
                            relating to Valentina's misapplication of the $20,000 she was to use to
                            purchase a reliable car to transport Lily pursuant to the Rule 11 and Final
                            Settlement Agreement between the Parties and Valentina;
                  iv)       Nader agrees that the amounts loaned to Temporary Administrator shall be
                            repaid from the other assets of Decedent's Estate and waives the
                            obligation to be repaid from the proceeds of the Cabo Blanco Property;
                  v)        Guardian acknowledges and agrees that the foregoing assets shall be in
                            full and final settlement of all amounts due Lily or Guardian from
                            Temporary Administrator, Nader and/or Hanya, including any interest in
                            the assets of Decedent's Estate, Nader's assets, and Hanya's assets, as an
                            heir, creditor or otherwise; and
                  vi)       The Parties do not hereby seek to waive any homestead protections that
                            may exist under Texas law as to the Cabo Blanco Property.

         b.       Nader shall be repaid the following loans previously made to Temporary
                  Administratorwithin 30 days of the Effective Date, as Class 2 Claims:




Error! Unknown document property name.
                   i)       The $24,000 loaned to Temporary Administrator, along with all accrued
                            interest, in order to fund the family allowance to Lily, as evidenced by the
                            Promissory Note; and
                   ii)      The $45,000 loaned to Temporary Administrator, along with all accrued
                            interest, pursuant to the Rule 11 and Final Settlement Agreement between
                            the Parties and Valentina, as evidenced by the Promissory Note.

          c.       Nader and Hanya shall be entitled to reimbursement of the following legal fees
                   and expenses, within 30 days of the Effective Date, as Class 2 Claim against the
                   Decedent's Estates:
                   i)       Legal fees and expenses in the amount of $96,152.84 incurred in the
                            administration and preservationof Decedent's Estate;
                   ii)      Legal fees and expenses in the amount of $158,910.33 incurred in the
                            defense of Valentina's claimto be a common law spouse;
                   iii)     Legal fees and expenses in the amount of $203,157.04 incurred in the
                            defense of Farouk Sheshtawy's claims against the Decedent's Estate,
                            including a claim to Cabo Blanco Property and the Companies; and
                   iv)      Legal fees and expenses in the amount of $4,841.16 incurred in filing and
                            seeking the appointment of a guardian for Lily.

         d.       The Parties agree that to the extent that the cash assets of Decedent's Estate are
                  insufficient to provide for the full repayment of Nader and Hanya of the amounts
                  listed in subparagraphs b and c above, they shall be entitled to payment in the
                  form of noncash assets.

         e.       Subject to any remaining debts and administration expenses as finally determined
                  to be validly due from Decedent's Estate, Nader and Hanya shall be entitled to
                  receive, in equal shares, any remaining assets of Decedent's Estate, including any
                  interest in the Companies and the Cunningham Land.

3.2      Administration of Estate.


         a.       Guardian agrees that Nader and Hanya mayjointly or individually, as Nader and
                  Hanya may decide between themselves, seek to be appointed as Independent
                  Administrator(s) of Decedent's Estate.          Guardian agrees to execute such
                  documents as may be necessary to allow the appointment of Nader and Hanya,
                  jointly or individually as they may decide, as Independent Administrators) of
                  Decedent's Estate.


         b.       Nader and Hanya shall have the right to pay and/or to be reimbursed from
                  Decedent's Estate any administration expenses, including legal fees and expenses
                  incurred in the future administration of Decedent's Estate; provided they agree
                  that they will not seek recovery of such fees and expenses from the assets to be
                  receivedby Guardian and Lily under this Agreement.




Error! Unknown document property name.
         c.       Upon the approval of this Agreement by the Court and the distribution of the
                  Cabo Blanco Property, Guardian and Lily and their successors shall have no
                  remaining interest in the future administration of the Decedent's Estate and shall
                  never interfere with the administration of Decedent's Estate and shall have no
                  standing in Decedent's Estate, other than to enforce the terms of this Agreement.

         d.       Guardian acknowledges and agrees that, Nader, Hanya and Temporary
                  Administrator owe no fiduciary duties or other obligations to Guardian or Lily
                  and Guardian and Lily shall have no interest in, claim against or standing with
                  regarding to Decedent's Estate after the Effective Date other than to enforce the
                  terms of this Agreement.

3.3      Agreement to Execute Additional Documents.

         a.       In the event that execution of any additional documents is necessary to effectuate
                  the terms of this Agreement, the Parties agree that they will cooperate with one
                  another to effectuate the consummation of the transactions, including the
                  following:

                  i)        All such requisite executed documentation, assignments, deeds, bills of
                            sale and stock transfers as may be necessary to complete the discharge or
                            transfer of any assets in compliance with this Agreement.
                  ii)       Confirm to any third party the ownership of any assets pursuant to the
                            terms of this Agreement.

3.4      Release Of Claims


         a.       Save and except for the express obligations under the terms of this Agreement,
                  Guardian does hereby forever release and discharge Temporary Administrator,
                  Decedent's Estate, Nader and Hanya, individually and in all fiduciary capacities,
                  and all of their predecessors, successors and affiliates of and from any and all
                  Claims, including, but not limited to, any claims to any assets or alleged assets of
                  Decedent's Estate.


         b.       Save and except for the express obligations under the terms of this Agreement,
                  Hanya and Nader hereby forever release and discharge Guardian and Lily of and
                  from any and all Claims.

3.5      Representations And Warranties


         a.       Each Party hereby stipulates, represents and warrants to each of the other Parties,
                  as follows:


                  i)       That he or she is the current legal and beneficial owner of all of the Claims
                           released hereby, as well as the Claims asserted by him or her orally or in




Error! Unknown document property name.
                            written form with respect to any litigation he or she could have brought
                            with respect to matters covered by this Agreement, including the Claims;

                   ii)      That he or she has not assigned, pledged or contracted to assign or pledge
                            to any other person or entity any interest he or she may have in the
                            Claims;

                  iii)      That the terms and provisions of this Agreement are valid, binding and
                            enforceable as against himself or herself, any such Party's successors and
                            affiliates;

                  iv)        That he or she is adequately represented by competent counsel of his or
                            her choosing in connection with the execution and delivery of this
                            Agreement and in any and all matters relating thereto, or has voluntarily
                            waived such right to seek the advice of a legal advisor;

                  v)        That he or she is not under any form of legal disability or incapacity at the
                            time he or she executes this Agreement;

                  vi)       That Sarah Patel Pacheco, and the law firm of Crain, Caton & James, P.C.,
                            solely represent Nader and Hanya and does not and has never represented
                            any other Party and has not provided any other Party legal advice or
                            services, or made any representationto any other Party;

                  vii)      That W. Cameron McCulloch, Jr., solely represents Lily's interest and
                            does not and has never represented any other Party and has not provided
                            any other Party legal advice or services or made any representations to any
                            other Party;

                  viii)     That in executing this Agreement, each Party has relied upon his or her
                            own judgment and the advice of his or her own attorneys, and further, that
                           he or she has not been induced to sign or execute this Agreement by
                           promises, agreements or representations not expressly stated herein, and
                           he or she has freely and willingly executed this Agreement and expressly
                           disclaims reliance upon any facts, promises, undertakings, or
                           representations made by any other Party, or by such Party's Affiliates;

                  ix)      That the consent of such Party to this Agreement was not procured,
                           obtained or induced by improper conduct, undue influence or duress;

                  x)       That such Party either (1) has knowledge of all relevant and material
                           information and facts and has been fully informed, including by advice of
                           counsel, concerning the existence of potential Claims or any other Party
                           including other additional affirmative or defensive Claims arising from all
                           matters known to him or her and arising during the period of negotiations
                           leading to and culminating in the execution by him or her of this




Error! Unknown document property name.
                            Agreement, in order for him or her to make an informed and considered
                            decision to enter into this Agreement, and/or (2) specifically and after
                            advice of counsel is waiving (a) any right to obtain or demand, and (b) any
                            obligation of any other Party;

                   xi)      That he or she is not in a significantly disparate bargaining position with
                            regard to any other Party.

         b.        Each Party understands and agrees that each other Party has relied upon these
                   representations and warranties in entering into this Agreement.

3.6      Miscellaneous Provisions


         a.        Parties Bound. This Agreement shall be binding upon and shall inure to the
                   benefit of the Parties hereto and their respective Affiliates and Successors.

         b.        Party's Attorney's Feesand Expenses Incurred to Date. Except as provided under
                   this Agreement, each Party hereby agrees to be responsible for his or her own
                   respective attorney's fees, costs, and expenses through the date of this Agreement,
                   including their respective attorney's fees, costs, and expenses necessary and/or
                   incurred in the effectuation of this Agreement.

         c         Attorney's Fees and Expenses for Breach of Agreement. The Parties agree that if
                   it becomes necessary to assert any claim to enforce or defend the provisions of
                  this Agreement, the prevailing Party shall be entitled to recover reasonable
                   attorney's fees and other related litigation expenses from the non-prevailing Party.

         d.       No Oral Modification. No amendment, modification, waiver, or consent with
                  respect to any provision of any of this Agreement shall be effective unless the
                  same shall be in writing and signed by the Party or Parties hereto against whom
                  enforcement of the amendment, modification, waiver or consent is sought.

         e.       Counterparts. This Agreement may be executed simultaneously in two or more
                  counterparts, each of which shall be deemed an original, but all of which together
                  shall constitute a single instrument. This Agreement shall only be binding when
                  one or more counterparts hereof, individually or taken together, shall bear all
                  signatures of the Parties hereto reflected hereon as signatories.

         f-       Choice of Law. This Agreement shall be governed pursuant to the laws of the
                  State of Texas.


         g-       Choice of Venue. Harris County, Texas shall be the appropriate and exclusive
                  venue for any suit arising out of this Agreement.




Error! Unknown document property name.
         h.        Assignment. This Agreement and the rights and obligations of the Parties hereto
                   shall not be assigned or delegated by any Party hereto without the prior written
                   consent of the other Parties hereof.

         i-        Incorporation. All Exhibits attached hereto are hereby incorporated by reference
                   in this Agreement for the purposes set forth above.

         j.       Headings. The paragraph headings and sub-headings used herein are for
                  descriptive purposes only. The headings have no substantive meaning and the
                  terms of this Agreement shall not be affected by such headings.

         k.       THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT
                  AMONG THE PARTIES HERETO AND MAY NOT BE CONTRADICTED BY
                  EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
                  OR WRITTEN AGREEMENTS BETWEEN OR AMONG ONE OR MORE OF
                  THE PARTIES HERETO. EACH PARTY WAIVES ANY CLAIMS THAT HE
                  OR SHE WAS FRAUDULENTLY INDUCED TO ENTER INTO THIS
                  AGREEMENT.



                                                  PARTIES:




                                                  W. Cameron McCulloch, Jr., as Guardian of the
                                                  Estate of Lily A. Sheshtawy, a minor child



                                                 Nader Sheshtawy



                                                  Hanya Sustache




Error! Unknown document property name.
STATE OF TEXAS                       §
                                     §
COUNTY OF                            §

          This instrument was acknowledged before me, this      day of                 , 2014,
by, W. Cameron McCulloch, Jr., as Guardian of the Estate of LilySheshtawy, a minor child.



                                                    NOTARY PUBLIC, STATE OF TEXAS




STATE OF TEXAS                       §
                                     §
COUNTY OF                            §

          This instrument was acknowledged before me, this      day of                 , 2014,
by, Nader Sheshtawy.



                                                    NOTARY PUBLIC, STATE OF TEXAS




STATE OF TEXAS                       §
                                     §
COUNTY OF                            §

         This instrument was acknowledged before me, this       day of                , 2014,
by, Hanya Sustache.



                                                   NOTARY PUBLIC, STATE OF TEXAS




Error! Unknown document property name.
EXHIBIT 4
                                                                       :   A   rsj


                                    NO. 425,238


                                                                    A
IN THE ESTATE                         §
                                                               i^
                                                   IN THE PROBATE'pO^T ONE m
                                                                               CO
                                                                                     m
                                                                           a

OF LILY SHESHTAWY,                    §            OF HARRIS COUNTii TEXAS
A MINOR                                                                ^       CO




  COMPLAINT AGAINST CAMERON McCULLOCH, GUARDIAN OF
                    THE ESTATE OF LILY SHESHTAWY




TO THE HONORABLE JUDGE OF SAID COURT:

Comes now, VALENTINA SPASSOVA SHESHTAWY, the mother of LILY
ALEXANDRA SHESHTAWY (hereinafter sometimes referred as "Lily"), and
files this COMPLAINT AGAINST MR. CAMERON McCULLOCH, A
GUARDIAN OF THE ESTATE OF LILY SHESHTAWY, a minor child and will
respectfully show the court the following:

  I.       Mr McCulloch who qualified to serve as Guardian of the Estate of my
          minor child Lily Alexandra Sheshtawy on or about January 30, 2014 has
          the duty to file an Application for Monthly Allowance for approval by
          the court within thirty (30) days of his appointment. Mr McCulloch did
          not comply with this requirement.

  II.     On June 19, 2014, four and a half months after his appointment,
          Mr.McCulloch filed an Application to Postpone the Requirement to File
          an Application for a Monthly Allowance Pending the Funding of the
          Guardianship Estate. Valentina Sheshtawy, the mother of Lily Sheshtawy
          and an interested person in the wellbeing of her minor daughter was not
          served with the document. The court signed the order on that application
          on July 1,2014.
HI.   Valentina Sheshtawy, filed Application to Set Aside the court order
      signed on July 1,2014 because she was not served with the documents. A
      hearing to said aside the court order dated July 1, 2014 was held on
      December 11, 2014. The Judge did not sign an Order to Set Aside
      previous order.

IV.   The guardian of the estate shall take care of and manage the estate as a
      prudent person would manage me person's own affairs. EST.§1151.151.
      Mr.McCulloch does not act as a prudent person protecting the rights of a
      minor child, and instead to protect Lily Sheshtawy's interest in the estate
      of her father, is acting against Lily's best interest. Lily Sheshtawy is only
      six years old at present.

V.    On January 23, 2015, Mr McCulloch filed Application seeking authority
      to enter into a settlement agreement disposing Lily Sheshtawy's
      inheritance rights from the estate of her father Adel Sheshtawy in
      exchange of Lily's primary residence which by the Texas Constitution is
      a homestead.


VI.   Valentina Spassova Sheshtawy has the duty to inform the court that Mr.
      McCulloch is performing or is attempting to perform unlawful actions on
      behalf of her minor daughter Lily Alexandra Sheshtawy, namely
      disposing her interest in the estate ofher father Adel Sheshtawy.

Vn.   The   Settlement Agreement,        titled   FAMILY     SETTLEMENT         &
      DISTRIBUTION AGREEMENT for which Mr.McCulloch as a Guardian
      of Estate for Lily Sheshtawy, is seeking the court's approval contains
      unlawful provisions and constitutes torturous interference with
      Lily's inheritance rights and for that reason Mr.McCulloch should
      be released to serve as a Guardian of Estate for Lily Sheshtawy.

VHI. The Estate of Lily's father has not been properly appraised in accordance
      with the law, and therefore cannot be distributed at this time.
IX.   Lily Alexandra Sheshtawy is entitled to receive inheritance from the
      estate of her father Adel Sheshtawy. Lily Sheshtawy is entitled to receive
      her preserved portion of the estate of Adel Sheshtawy as of the date he
      passed away on August 8, 2011.



      For reasons, stated above, Valentina Spassova Sheshtawy, requests that
      this court cite Mr.McCulloch to appear and answer. Valentina Spassova
      Sheshtawy will file her responses on Mr.McCuUoch's Application for
      Authority for Guardian to Enter into Settlement (a.k.a.-distribution)
      Agreement Regarding the Estate of Adel Sheshtawy, in addition to this
      Complaint.

      Valentina Spassova Sheshtawy prays that Mr.McCulloch is removed to
      serve as a Guardian of the Estate and/ or Attorney Ad Litem for Lily
      Alexandra Sheshtawy and his Letters be revoked.

      Respectfully submitted,



      Valentina Sheshtawy            \J
      12206 Cabo Blanco Ct.
      Houston, Texas 77041
      832-721-3606
      valentinasheshtawy@yahoo.com
                            CERTIFICATE OF SERVICE




I certify that true and correct copy of the foregoing instrument was sent by
facsimile and/or e-mail, on 13>      day of February, 2015 to the following
parties:

W. Cameron McCulloch                             Guardian ofEstatefor Lily
Maclntyre Mcculloch Stanfield & Young, LLP       Sheshtawy, Minor
2900 Weslayan, Suite 150
Houston, Texas 77027
Phone: 713-572-2900
Fax: 713-572-2902
Cameron.McCulloch@mmlawtexas.com


Michael Fuqua                                       Temporary Administrator
Fuqua & Associates, PC
5005 Riverway, Suite 250
Houston, Texas 77056
Phone: 713-960-0277
Fax: 713-960-1064



Sarah Pacheco                                   Attorneysfor Nader
Kathleen Tanner Beduze                          Sheshtawy and Hanya
Crain Caton & James, PC                         Sustache
Five Houston Center
1401 McKinney, 17th floor
Houston, Texas 77010
Fax: 713-658-1921
EXHIBIT 5
                                    NO. 425,238



IN THE GUARDIANSHIP                                  IN THE PROBATE COURT ONE

OF THE ESTATE OF                                     OF HARRIS COUNTY, TEXAS

LILY SHESHTAWY,

A MINOR                                                             X     k\   en       ^3
                                                                                        m
                                                                               m
                                                                               CO
                                                                                        0
                                                                    ci-z. ft            m
                                                                    CJ-4 .'}   o
                                                 M
           IN RESPONSE TO APPLICATION FOR AUTHORjnH^                           -o
                                                                                        •«"••



                                                                                        <
                                                                               3:
                                                                                        rn
             FOR GUARDIAN TO ENTER INTO SETTLEMENjf f                              xr
                                                                                        0
                   (A.K.A.-DISTRIBUTION) AGREEMENT S f,                            -
           REGUARDING THE ESTATE OF ADEL SHESHTAWY
INCORPORATED BY REFERENCE WITH THE COMPLAINT AGAINST
                           CAMERON McCULLOCH


TO THE HONORABLE JUDGE OF SAID COURT:


Valentina Spassova Sheshtawy (hereinafter referred as to "Valentina"), as an
interested party, and the mother of Lily Alexandra Sheshtawy, a minor child
(hereinafter referred to as "Lily"), filed a Complaint against Cameron
McCulloch, Guardian of the Estate of Lily Sheshtawy on February 13, 2015,
and in support of the Complaint, and in response to Mr. McCulloch's Application
for Authority for Guardian to Enter into Settlement (a.k.a.- distribution)
Agreement Reguarding the Estate of Adel Sheshtawy, will respectfully show
the court the following:

The family settlement agreement, presented by Mr.McChuUoch for which he is
seeking approval by the court, is not in Lily's interest; it causes monetary damages
to Lily; constitutes provisions contrary to Lily's inheritance rights; reduces Lily's
fair share of her father's estate and is causing harm to the minor child.

   I.     The estate of Adel Sheshtawy - Lily's father has not been appraised.
          Appraisement of estate is a statutory requirement. Valentina filed a
          complaint against the Temporary Administrator, Mr Fuqua under the
base proceeding 407,499, on or about June 16, 2014. In this complaint,
Valentina complained to the court about improper inventory and raised
the issue of assets belonging to the estate of Adel Sheshtawy not being
appraised. Mr.McCulloch did not raise the same issues in court on Lily's
behalf at that time, and/or after.
1.1.   The Temporary Administrator has the duty to prepare and file with
       the court clerk a single written instrument that contains a verified,
       full, and detailed inventory in which the appraisement is set out
       before the 91 day after he qualifies. EST. 309.051(b) The personal
       representative shall:
       (l)set out in the inventory the representative's appraisement of
       the fair market value on the date of the decedent's death of
      each item in the inventory (emphases added): or
      (2) if the court has appointed one or more appraisers for the estate:
      (A) determine the fair market value of each item in the inventory
      with the assistance of the appraiser or appraisers; and
      (B) set out that appraisement in the inventory.
1.2.. Valentina Spassova Sheshtawy has previously raised the issue that
      Mr Fuqua as a Temporary Administrator of the estate of Adel
      Sheshtawy had filed inventory without an appraisement and the
      court approved the document without appraisement.
      Mr Fuqua was issued LETTERS OF TEMPORARY
      ADMINISTRATION on October the 17, 2011. At any time after
      letters of testamentary or of administration are granted, the court,
      for good cause, on the court's own motion or on the motion of an
      interested party shall appoint at least one but not more than three
      disinterested persons who are residents of the county in which the
      letters were granted to appraise the estate properly. EST. §
       309.001.
 1.3. When Mr. McCulloch was appointed to serve as Attorney Ad
       Litem for Lily he should notice that there was no appraisement of
       the assets of the estate of Adel Sheshtawy. As an Attorney Ad
       Litem and/or Guardian of the Estate for Lily Sheshtawy, a minor
       child he could file a motion on Lily's behalf and request the court
       to appoint appraisers in order to properly determine the share that
    Lily is entitled to from her father's estate. The fact that
    MrMcCulloch did not request appraisal of the estate of Lily's
    father shows that he did not exercise his duties to Lily and the
    court which appointed him with diligence. Mr.McCulloch at a
    previous hearing stated that he paid out of his pocket at a very low
    cost for an appraisement of the property at 6324 Cunningham Rd.,
    Houston, Texas 77041 and 6323 Thomas Rd, Houston, Texas
    77041 but there are still many other valuable assets that have not
    been appraised. Therefore, Mr. McCulloch could not agree with
    the provisions for Lily in FAMILY SETTLEMENT &
    DISTRIBUTION AGREEMENT without knowing the value of
    said assets.
1.4. This court could on its own motion appoint appraisers in order to
     determine what is the proper value of of the estate of Adel
     Sheshtawy and Lily's share of the estate of her father Adel
     Sheshtawy, accordingly. Without an appraisement of the estate of
     Adel Sheshtawy, the court could not make determination whether
    the FAMILY SETTLEMENT&DISTRIBUTION AGREEMENT
     is in Lily's best interest because the court does not know the value
     of the assets belonging to Adel Sheshtawy's estate.
1.5. Based on Adel Sheshtawy's PERSONAL FINANCIAL
    STATEMENT, the value of shares he owned in Tri-Max Inds., Inc.
    is $ 8,000,000; his real estate properties and investments included
    the house at 12207 Cabo Blanco Ct., Houston, Texas 77041 which
    market value is around $ 470,000 as part of AJZ Inc.; he stated his
    annual income was $ 146,880; Adel also stated he owned E-trade
    &   Scott trade accounts.     See Exhibit A      Personal Financial
    Statement and Exhibit B: Affidavit of Daniel Gebara - Realtor
     with Keller Williams Realty, in support of purchase made by Adel.
     The monthly rent from this property at 12207 Cabo Blanco Ct.,
     Houston, TX 77041 was $4,500.00 a month. After Adel's death the
     tenant continue to occupy the property and pay rent. The rent was
     deposited in the court registry.
1.6. As per the settlement agreement signed under 407,499-402, AJZ
     investment was assigned to Nader Sheshtawy. This constitutes
unlawful exclusion of estate assets and unlawful assignment of
said assets to Nader Sheshtawy but Mr.McCulloch agreed to that
on Lily's behalf.
The house at Ivy Heath, Houston, Texas 77041 was purchased by
Adel Sheshtawy in 2011 also under AJZ Inc. Nader Sheshtawy
sold the property after Adel died and deposited the proceeds in his
personal bank account in Bank of America. Nader stated in his
deposition that he sold the house for $150,000.00
Exhibit C: Westbound Bank, checks 004800 and 004799 show
transactions to E-TRADE and SCOTTRADE accounts made by
Adel. Both checks are dated July 22 2010.
Valentina is not aware whether MrMcCulloch requested any
documents from Mr Fuqua and Nader Sheshtawy, in terms of value
of assets belonging to Adel's estate , to determine whether the
provisions in 407,499-402 settlement agreement are fair to Lily.
Valentina made numerous attempts to reach to Mr.McCulloch
prior to him signing a settlement agreement on Lily's behalf in
407,499-402 proceeding in order to show him documents in
support of assets belonging to the estate of Adel Sheshtawy and
injunctions from 247       District Court were forwarded to
Mr.McCulloch to prove that Adel could not transfer assets to his
brother Farouk Sheshtawy during the pending divorce.
Mr.McCulloch ignored the information submitted to him and
signed settlement agreement under 407,499-402 as per which the
estate of Adel Sheshtawy was significantly reduced, and Lily's
share accordingly. As per the same agreement Westbound Bank
accounts were given/assigned to Nader Sheshtawy.

1.7.     Lily Sheshtawy's father Adel Sheshtawy had unique
inventions and several patents under his name. They are as
follows:
1.5.1. Canadian Patent No. 2,289,367, Drilling Tool with
Extendable Elements.
1.5.2. Great Britain Patent No. GB2344607, Drilling Tool with
Extendable Elements.
               1.5.3. United States Patent No. 7,703,534 Underwater Seafloor
              Drilling Rig.
              1.5.4. United States Patent No. 6,189,63IB 1 Drilling Tool with
              Extendable Elements.
              1.5.5. United States Patent No. 3,937,278 Self-propelling apparatus
              for well logging tools.

              1.7. Corporations:
              1.7.1. 100% Ownership interest in Tri-Max Industries, Inc.
              1.7.2. !00% Ownership interest in Drill Bit Industries, Inc.
              1.7.3. 65% Ownership interest in Drilling Tools (DTI), Inc.

              1.8. Securities, Stocks & Bonds:
              1.8.1. British Petroleum (BP) - 17 Shares @ $742.22/share
              1.8.2.SEMISUB, INC. (California Corporation) - 50 shares
              Authorized Capital Stock Share # 128 dated October 10,2008.

        All of the above assets, belonging to the estate of Adel Sheshtawy have
        not been appraised, and therefore Mr.McCulloch could not agree and sign
        on Lily's behalf the FAMILY SETTLEMENT & DISTRIBUTION
        AGREEMENT without knowing how much Lily will be at loss.

II.     Lily Alexandra Sheshtawy - the minor child of Adel Sheshtawy and
        Valentina Sheshtawy has a preserved portion from her father's
        estate as of the date he passed away on August 8,2011. Mr.McCulloch
        has not made any efforts to strive to conserve Lily's share in the estate of
        her father as Attorney Ad Litem and/ or Guardian of Estate. Mr
        McCulloch was appointed by this court, and he is liable to the court and
        Lily for his actions.

      1. Many assets which belonged to the estate of Adel Sheshtawy has been
         misappropriated with the Settlement Agreement under 407,499-402, such
         as: AJZ Inc. assigned to Nader Sheshtawy, approximate value of 12207
        Cabo Blanco Ct., Houston, Texas 77041 - $ 470,000.00 and rent in the
        amount $ 4,500.00 from August 2011 to August 2014 when Nader
   Sheshtawy sold the same property ($ 162,000.00 total). The rent was
   deposited in court registry, and then Nader Sheshtawy withdrew the
   amount. Nader Sheshtawy had also sold the property where Adel resided
   at the time of his death and during the pending divorce at Ivy Heath,
   Houston, Texas 77041 and deposited the sale proceeds in his personal
   account in Bank of America. Adel purchased the house at Ivy Heath
   during the pending divorce at 247th District Court in Harris County as per
   the same court orders he was removed from the family residence at
   12206 Cabo Blanco Ct.
2. The Westbound bank accounts were given to Nader Sheshtawy as per
   Settlement Agreement under 407,499-402. Mr. McCulloch agreed to that
   on Lily's behalf. Valentina requested a meeting with Mr.McCulloch prior
   to him signing such agreement. Valentina made numerous attempts to
   reach to Mr. Mculloch and show him documents in support of
   Westbound bank accounts and other assets belonging to the estate of
   Adel Sheshtawy, to no avail. Mr. McCulloch signed the Settlement
   Agreement and in result reduced and agreed Lily's share to be reduced
   with amount of money in exceeds of $ 3,000,000.00.
   The amount in Westbound Bank accounts could be easily verified with
   the bank as well as the value of E-trade and Scott-trade accounts.
3. Mr.McCulloch signed a settlement agreement under 407,499-401 on
   Lily's behalf. As a licensed attorney with long experience in probate, he
   knew that Lily is entitled to the house at 12206 Cabo Blanco Ct.,
   Houston, Texas 77041. He knew that this is the primary residence and
   Lily's homestead.
   Mr.McCulloch initiated the settlement agreement and did not inform
   Lily's mother that Lily is entitled to the house as this is her homestead.
   Mr.McCulloch as a licensed attorney knew that a homestead cannot be
   partitioned among the heirs and he knew there was a potential thread with
   such agreement Lily's share in the estate of her father tto be reduced.
   Instead to strive to preserve and collect Lily's rightful share of her
   father's estate and set aside Lily's homestead, Mr.McCulloch caused
   monetary damages to Lily as it is evidenced from all of the above. In the
   same agreement signed by Nader Sheshtawy and Hanya Sustache, they
   agreed to be responsible for their attorneys' fees, cost and expenses.
III.   The exact amount of damages caused to Lily could be reasonably
       calculated by this court after proper appraisement of the estate of Adel
       Sheshtawy, and reviewing the previous settlement agreements.

IV.    Mr.McCulloch asks this court to approve Lily's share of the estate of her
       father Adel Sheshtawy to be limited to the property at 12206 Cabo
       Blanco Ct., Houston, Texas 77041. Said property is under appeal in the
       14th Court of Appeals in Harris County, Texas. The Probate Court One
       has no jurisdiction at present over the same property. The property was
       improperly included in the estate, and is exempt property, and not subject
       to administration.


V.     Mr. McCulloch is asking the court for permission to sign a release on
       Lily's behalf for the following:

       - Any and all claims, causes of actions, debts, demands, actions, costs,
         expenses, losses, damages, charges, challenges, contests, liabilities,
         promises, agreements, deceptive practice claims, claims in equity,
         suits, and all other obligations and liabilities of whatsoever nature
         KNOWN and UNKNOWN, fixed or contingent, liquidated or
         unliquidated, anticipated or unanticipated, at lawor in equity, for any
         type of relief or redress, including but not limited to money damages,
          whether founded on contract, tort (including but not limited to
          tortuous interference with inheritance rights, conversion,fraud, tax
          issues, undue influence, false representation, conscious indifference,
          reckless disregard, and/ or malicious conduct), fiduciary duty,
          NEGLIGENCE, gross negligence, intentional affliction of emotional
          distress, reimbursement, breach of fiduciary duty to disclose material
          information, indebtedness, FRAUDULENT INDUCEMENT, and any
          other ground, whether or not asserted, which any person has, may
          have, or have had against the released and/or indemnified party, now
          existing or arising in the future, including the claims brought or which
          could have been brought by Valentina through the effective date of
          the Agreement relating to Nader, Hanya, the Lawsuit, Decedent's
             estate, including any claims of common law marriage, save and except
             warranties and representations under this Agreement. THE PARTIES
             AGREE THAT THE DEFINITION OF "CLAIMS" IS AND SHALL
             BE AS BROAD AS THE LAW WILL ALLOW.

Valentina Spassova Sheshtawy believes that the law in the State of Texas does not
allow and support all of the above but specifically to mention a few such as tort,
torturous interference with inheritance rights, conversion, fraud, undue influence,
false representation,, conscious indifference, reckless disregard, malicious conduct,
fiduciary duty, negligence, intentional infliction of emotional distress.

Because Lily is only six years old, she could not possibly cause harm to Hanya
Sustache ("Hanya") and Nader Sheshtawy ("Nader"), personally and as Co-
Administrators along with Mr Fuqua but Hanya and Nader can do all of the above
mentioned to Lily, and in fact they have already caused harm to Lily by interfering
with the social security benefits that Lily and Valentina were receiving, in result of
which the family income dropped drastically and cause Lily to suffer days with no
food or very limited food, depriving Lily of basic needs for child her age which
resulted in emotional affliction and constitutes act of malicious conduct from
Nader's and Hanya's side. Mr. McCulloch previously gave indications that he was
aware of that Hanya and Nader interfered with the social security benefits which
they could not contest because they are not entitled to those benefits. They
intentionally caused harm to Lily and Valentina. Lily is currently under therapy
appropriate for her age in result of Hanya and Nader's intentional cruel actions.

The above cited provisions which are included in the settlement which Mr.
McCulloch presented to the court for consideration are indemnity provisions Mr.
McCulloch cannot bind Lily who is six years old. These type of provisions are
subject to direct attack in the court of appeals especially when a minor child is
involved.

Valentina Spassova Sheshtawy believes that Probate Court One does not support
such provisions, and prays that the court deny Mr. McCulloch APPLICATION
FOR AUTHORITY FOR GUARDIAN TO ENTER INTO SETTLEMENT
(A.K.A. - DISTRIBUTION AGREEMENT REGARDING THE ESTATE OF
ADEL SHESHTAWY.
Valentina Spassova Sheshtawy, further prays that after proper hearing of
arguments, this court release Mr. McCulloch to serve as Attorney Ad Litem and
Guardian of Estate for Lily Alexandra Sheshtawy; and that the court enter any
other order deemed necessary to protect the interest of the minor child in the estate
of her father Adel Sheshtawy, including but not limited to appraisement and
freezing the assets of the estate of Adel Sheshtawy until further order of the court;
and consider less costly alternative to Lily's guardianship.



Respectfully submitted,




Valentina Spassova Sheshtawy
12206 Cabo Blanco Ct.
Houston, Texas 77041
832-721-3606
valentinasheshtawy@yahoo.com
EXHIBITA
             8«. I 2611              2:4111             FUQUA & ASSOCIATES, P.C.                                                          j.2380          t   11/3©
/
        ra&oMM.reui?aCiA^idimMa JUL
        RESJDBICE ADDRESS                                            •***iBhJss&gg&
        The feaoaig fa sabitffladtorItt purpose of p
        ci»poraflareto«rfTOhBtiafffi^OTileis|B^                                                             TteondBBijmlnRBRiBfliat
        ttiis financial statementistawandcaret* andtat jobnayconsiii&rthis^rtBmBtfasoarAii^tobe^ardo»r^iBi]38Wi!DmnDfffirfdBirDB
        bgfoentoyoubyteiaidettinfted.
                                                                                    Date

        PLEASE DO MOT LEKtfE ANT QUESTIONS UNANSWERED, USE "NO" OR "HOME- WHERE NECESSARY
                         ASSETS                                  bi flwon doaars                   UA6SJTB2                               InevandoJtans

       Cash on hand and fa banks                                         _S. BOQ Notes payable to (tenia-secured                          O       0   ar
       MarktiBMoSeaxlBn-SeeScheduloA
       Norv^arfatotte SBCDrtto-Saa Sched^ B
                                                                     1   it^I       Notes payaHafDhanta-anaaoorad                         G   o       o
                                                                                    DM to brokers                                             an irfl^
       Securffles held by broker h marginaccounts                                   Amoij^oayaUubofbsis-sensed *
                                                                SO
       Partial intasst in Real r'M?^*Ptpiffffff-
          See Schedule C
                                                                                    Real estate iwiwiuobb flflifflBy**
                                                                                         SeescbBdutoD                                 \
       Real Estate Owned - Sea Schedule D                                SE ddd     Accounts and Mb dun                                       \
       Loans Reoetabte
       Autanasbtes andolhar personal property
                                                                           •

                                                                                    Unpaid Income Tax
                                                                                    Otfwr unpaid taxes and Merest
                                                                                                                                              \•>
       Cash value - Hfetnaumnoa - See Scnetkie E                                    OSwrdafete-Kenntae                                                \"
                                                                                                                                                      >j
       Other assess - ttomtoec                                                                                                        -—W




                                                                                    TOTAL UABIUTlEa
                                                                                    NET WORTH (Asaats lass LbbBSes)
                                                                                                                                      TJ
                                                                                    * Lint on Schedule F
       TOTAL ASSETS
                                                                -A Trti 3o»         TOTALUABIUT1B8 AMET WORTH

       Are al bad and dotdrtnit assets axduded 1tomthis statement?.                  y        Nov. 3. 2011         2:42PM             FUQUA & ASSOCIATES, P.C.                                                  No. 2380 P. 12/30



                         SCHEDULE A - U.S. GOVERNMENTS AND MARKETABLE SECURITIES
  No. of Shares or
  Face Value                      Description                             in Name of                      Market Value         Source of Value
  (BONDS)

     *#4~*Wd**&                         A~ / OXl^W-Val/ SimgZ?: - JauxT &T&, ,Vt£w/\> .




                                  SCHEDULE B - NON-MARKETABLE SECURITIES
                                               No. of shared Boob Value Per                               No. of shares
         Description of Securities                    owned           Financial Statement                   Outstanding          Total Value
                                                                      dated:
  7^-HfryiyvA^rV^u                              h IQQioaa -*              J&a&fO&W                       t((oo,oao              ^a&o.oao
           ft    Xhc,                           too&                                                           J2


                      SCHEDULE C - PARTIAL INTERESTS IN REAL ESTATE EQUITIES
         Location of Property                    %of               Type          Yr.of          Cost ©or            Mortgage      Value of
                                                Ownership                       Purchase        Market(M)                           Equity


                                                              fijoh -
                                     SCHEDULE P - REAL ESTATE OWNED
        Description of Property               Date                                                   Market                 Mortgage
          anjl Improvements                 Acgiuired  Title In Name Of                 Cost          Value
 72I5£-                                         m
                                                Jg/foflfi                                                            Amount         Maturity
 f*Zl
  £222- -T---TT- ~-»                            &rcx»yi
                                                6T2                                         S&ZQ
                                                y/.'W         igfifeaai^B                   L£fld    a^fifti
                                                                                                      2*T
                                                                                                                                       =»/*&
                                                                                                                                     tf^
                                                                                                                                   _Ofl**L

         SCHEDULE E • LIFE INSURANCE CARRIED, INCLUDING N.S.U. AND GROUP INSURANCE
    Face Value               Name of Company                     Beneficiary     Cash                                              Loans
                                                                                                         Surrender
                                                                                                                Value

                                       Afs^t-'y
                                      /\l(yr''


[ SCHEDULE F - NAME OF BANKS/FINANCE COMPANIES WHERE CREDIT HAS BEEN OBTAINED
                   Name and Address                             Original Date          High Credit            Current           Secured or
                                                                                                              Balance           unsecured




                                                                                                                                             .




                                                                                                                                PAGE 2
The undersigned cerfffiesaratt 6both               ireof and the Information Inserted therein
has been carefulJg readjand la.                      d complete.
SIGNATURE        fi^fr\&^\
DATE'                rttlC
                (USE ADDfTlONA.            DULE8 WHEN NECESSARY)
EXHIBITS
                                AFFIDAVIT OF DANIELLE GEBARA




BEFORE ME, the undersigned authority, personally appeared DANIELLE GEBARA, who being
duly sworn, said the following facts are true:



My name is Danielle Z. Gebara. Iam overage of 21years, have never been convicted of a felony
or a crime of moral turpitude, and I am in all respects competent to make this Affidavit. I have
personal knowledge of the facts contained herein, and all are true and correct.

Iam a Realtor with Keller Williams Realty. I have eleven years of experiencein Real Estate.

Ifirst met Mr. Adel Sheshtawy in December 2007, at an open house for the home I was listing
at 12206 Cabo Blanco, Houston TX. 77041 owned at that time by Kevin and Lisa Carpenter. Mr.
Sheshtawy visited the home and stated that he loved it, than left the property. The same
evening he called me and requested that Imeet him at the property the next morning and bring
along a copy ofthe contract necessary to submit an offer. Upon meeting him, he requested that
we draw the offer on the spot. When I asked him ifthere would be anyone else's name on the
contract he said that he was married but wanted his name only on the contract because the
home was a surprise for his wife, who I later met through another purchase and lease
transaction Mr Sheshtawy requested my help with. Mr Sheshtawy purchased this home with
cash.


Ifirst met Valentina Sheshtawy in late May, earlyJune 2008when Ivisited MrSheshtawy at his
new home twice, and discussed with him the purchase and the lease of 12207 Cabo Blanco Ct,
the home across the street from the property that he purchased from me, and where he lived
with his family . In the following 3 years Mr sheshtawy called me several times to ask for my
opinion about other real estate investments. I would always ask about his wife Valentina and
Lilly and Nikolay. He always responded they were fine, adding they were all very happy in the
house. I later learned during the year 2010, through common acquaintances, that there was a
divorce procedure between Mr. Sheshtawy and his wife.

I live in Lakes on Eldridge North and have seen the Sheshtawy family on several occasions such
as parties and social gatherings. Adel and Valentina were representing themselves as a married
couple and family with a young daughter and a teen age step child.
I heard that Mr. Sheshtawy passed away in 2011.




Danielle Gebara




SUBSCRIBED AND SWORN before me this, lol day ofJtiflfl. .2014.
Notary Public in and for the State of Texas

My commission expires on VCt^l'^

          ^WVLdti&XL^
                                 STEPHANIE I. WALKER
                              Notary Public, state of Texas
                                My Commission Expires
                                  October 31, 2017
EXHIBIT C
   Nov. 3. 2011   2:03PM   FUQUA & ASSOCIATES, P.C.                              No. 2382 P. 16/20



                                        "A New Directionfri Hanking

«a«rmm      TRi-MAXINPl^TRIES INC                                     WTE ,07/22*2010
    p&
   TfitME
   DHDfiB
    OF


            Sfacty Ona Thousand Thr- Hundred Forty Eiflht and W10Q                      DOLLARS




 Cashiers Check                                        y~—               *

                                                            mOir*




                    ^•^^KBa^ScTzk . ANew Dtnctlon In Barring
hattrttR    tp^av tiyra rfriwes imk


   55gB scoTTRADg (^f* -y»/ig-ryrq 4f6fSli«THE STATE OF TEXAS

COUNTY OF HARRIS




           AFFIDAVIT OF VALENTINA SPASSOVA SHESHTAWY

   IN SUPPORT OF COMPLAINT AGAINST CAMERON McCULLOCH

                       AS A GUARDIAN OF ESTATE

                   FOR LILY ALEXANDRA SHESHTAWY




Before me, the undersigned authority, on this d$ day of HbrUg.ry , 2015,
personally appeared Valentina Spassova Sheshtawy who being duly sworn, upon
her oath states:

   1. My name is Valentina Spassova Sheshtawy. I am over 21 years of age and
      competent to make this affidavit.
   2. I live at 12206 Cabo Blanco Ct., Houston, Texas 77041.
   3. I am the mother of Lily Alexandra Sheshtawy, a minor child.
   4. I am the wife of Adel Sheshtawy who died on August 8, 2011
   5. I am personally familiar with the assets belonging to the Estate of Adel
      Sheshtawy and have personal knowledge of the value of the assets.
   6. I was also employee of Tri-Max Inds, Inc. and have personal knowledge
      about the nature of the business, the inventions of my husband and value of
      the patents, and assets, and have personal knowledge of relevant facts.
   7. All the facts, circumstances and representations made by me related to IN
      RESPONSE TO APPLICATION FOR AUTHORITY FOR GUARDIAN
      TO      ENTER    INTO     SETTLEMENT         (A.K.A.)    DISTRIBUTION
AGREEMENT REGARDING THE ESTATE OF ADEL SHESHTAWY
INCORPORATED        BY    REFERENCE       WITH        THE       COMPLAINT
AGAINST CAMERON McCULLOCH as Guardian of Estate for my minor
daughter Lily Alexandra Sheshtawy, presented in Probate Court One in
Harris County, Texas, are true and correct to the best of my knowledge.




                            Signed this   i° day of          fir$>'       , 2015.


                                                       Valentina Sheshtawy
                                                   12206 Cabo Blanco Ct.,
                                             Harris County, Texas 77041

SWARN TO AND SUBSCRIBED BEFORE ME on this ^o^'day of
  Ft-h-       ,2015.




                                          mw&            ASHVINA. DESAI
                                          ?*X4i-*» Notary Public, State
                                                     My Commission E
                                          '*                                          NO. 425,238



IN THE ESTATE OF                              §         IN THE PROBATE COURT ONE

LILY SHESHTAWY,                               §         OF HARRIS COUNTY, TEXAS

A MINOR                                       §




ORDER REMOVING MRJVtcCULLOCH TO SERVE AS GUARDIAN OF THE ESTATE
              FOR LILY SHESHTAWY. A MTNOR CHII.n




This         day of              2015 came on to be heard the COMPLAINT
AGAINST MR.McCULLOCH in the above entitled and numbered proceeding,
and finds that Mr. Cameron McCulloch should be removed for cause: not acting in
the    best   interest   of the   minor   child   LILY    SHESHTAWY'S     and     for




IT IS ORDERED that the said MR. CAMERON McCULLOCH be and is hereby
removed to serve as Attorney Ad Litem and as Guardian of the Estate of LILY
SHESHTAWY, a minor, that the letters heretofore issued to him be surrendered
and that all such letters be and they are hereby canceled of record whether issued
or not.

IT IS FURTHER ORDERED that MR. CAMERON McCULLOCH relinquish and
deliver all of the estate remaining in the hands of           ,
the person entitled hereto.



SIGNED this                 day of                         _, 2014.
                           CERTIFICATE OF SERVICE




I certify mat true and correct copy of the foregoing instrument was sent by
facsimile and/or e-mail, on JLfJ      day of February, 2015 to the foUowing
parties:

W. Cameron McCulloch                              GuardianofEstatefor Lily
Maclntyre Mcculloch Stanfield & Young, LLP        Sheshtawy, Minor
2900 Weslayan, Suite ISO
Houston, Texas 77027
Phone: 713-572-2900
Fax: 713-572-2902
Cameron.McCulloch@mmlawtexas.com


Michael Fuqua                                        Temporary Administrator
Fuqua & Associates, PC
5005 Riverway, Suite 250
Houston, Texas 77056
Phone: 713-960-0277
Fax: 713-960-1064



Sarah Pacheco                                   Attorneysfor Nader
Kathleen Tanner Beduze                          Sheshtawyand Hanya
Cram Caton & James, PC                           Sustache
Five Houston Center
1401 McKinney, 17* floor
Houston, Texas 77010
Fax: 713-658-1921
EXHIBIT 6
                                        NO. 425,238

IN RE: GUARDIANSHIP OF                          §                IN THE PROBATE COURT
THE ESTATE OF                                   §
                                                §
LILY ALEXANDRA SHESHTAWY,                       §                NUMBER ONE (1) OF
                                                §
A MINOR                                         §                HARRIS COUNTY, TEXAS

                        FIRST AMENDED NOTICE OF HEARING


TO ALL PARTIES AND THEIR RESPECTIVE ATTORNEYS OF RECORD:


          PLEASE BE NOTIFIED that the hearing on the following instruments in the above

entitled cause have been re-set for Thursday, March 12, 2015 at 10:00 a.m. in the Probate

Court Number One (1) of Harris County, Texas:


          1.    Application for Authority to Enter into Settlement (a.k.a. - Distribution)
                Agreement and any responsive pleading thereto; and

          2.    Valentina Sheshtawy's Complaint Against Cameron McCulloch, Guardian of the
                Estate of Lily Sheshtawy

                                           Respectfully submitted,

                                           MacINTYRE, McCLjL^OCH^ST/
                                           &YOI



                                                    W. CAMERON McCULLOCH
                                                    State Bar Number 00788930
                                                    CHRISTOPHER C. BURT
                                                    State Bar Number 24068339
                                                    2900 Weslayan, Suite 150
                                                    Houston, Texas 77027
                                                    (713)572-2900
                                                    (713) 572-2902 (FAX)
                                                    Cameron.McCulloch@mmlawtexas.com
                                                    Christopher.Burt@jnmlawtexas.com

                                           ATTORNEY FOR APPLICANT




0044132
   HI
                                  CERTIFICATE OF SERVICE


          I hereby certify that a true and correct copy of the foregoing instrument has been
forwarded to the following^vAUnited_Sjates Certified Mail, return receipt requested, and/or via
facsimile - on this the *M AQfty of February, 2015:


    Ms. Sarah Patel Pacheco                     Mr. Michael L. Fuqua
    Ms. Kathleen Tanner Beduze                  Fuqua & Associates, PC
    Crain Caton & James, PC                     5005 Riverway, Suite 250
    Five Houston Center                         Houston, Texas 77056
    1401 McKinney, 17th Floor                   (713) 960-1064 (Fax)
    Houston, Texas 77010                         Temporary Administrator
    (713)658-1921 (Fax)
    Attorneysfor Nader Sheshtawy & Hanya
    Sustache.


   Ms. Valentina Sheshtawy
    12206 Cabo Blanco Court
   Houston, Texas 77041

   Mr. Peter J. Bennett
   Ms. Ann T-Ngo
   Peter J. Bennett, P.C.
   202 Travis Street, Suite 207
   Houston, Texas 77002
   (713)568-2411 (Fax)


                                                      W. Cameron McCulloch
                                                      Christopher C. Burt




0044132
Page 12
                               CERTIFICATION




Valentina Spassova Sheshtawy, the person filing this Writ of Prohibition, or
alternatively Writ of Mandamus, has reviewed and concluded that the evidence are
included in the appendix and other records are already in file, Cause No. 14-14-
00515-CV in the Fourteen Court of Appeals in Houston, Texas.




Valentina Spassova Sheshtawy




                                      vi
                      CERTIFICATE OF COMPLIANCE



In compliance with TRAP 9.4 (i) (3), the undersigned certifies that the Petition for
Writ ofProhibition/Writ of Mandamus contains 3,133 words.




Valentina Spassova Sheshtawy Q




                                       vn
                    CERTIFICATE OF SERVICE

I certify that true and correct copy of the foregoing instrument was sent by
facsimile on 9th day ofMarch, 2015 to the following parties:
Honorable Judge Loyd Wright
Probate Court One (1) of Harris County
201 Caroline, 6th floor, Houston, Texas 77002
Phone: 713-368-6700
Fax: 713-368-7300
Respondent

W. Cameron McCulloch
Maclntyre Mcculloch Stanfield & Young, LLP
2900 Weslayan, Suite 150, Houston, Texas 77027
Phone: 713-572-2900
Fax: 713-572-2902
Guardian ofEstate ofLilySheshtawy, Minor

Michael Fuqua
Fuqua & Associates, PC
5005 Riverway, Suite 250, Houston, Texas 77056
Phone: 713-960-0277
Fax: 713-960-1064
Temporary Administrator ofthe Estate ofAdel Sheshtawy, Deceased

Sarah Pacheco and Kathleen Tanner Beduze
Crain Caton & James, PC
1401 McKinney, 17th floor, Houston, Texas 77010
Fax: 713-658-1921
Attorneysfor Nader Sheshtawy and Hanya Sustache

                                             VM2AA.i-Tvy.ix S We&LX
                                            Valentina Spassova Sheshtawy
                                  E-mail:valentinasheshtawy @yahoo. com

                                   viii
          AFFIDAVIT OF VALENTINA SPASSOVA SHESHTAWY

         IN SUPPORT OF RELATOR'S ORIGINAL PETITION FOR

              WRIT OF PROHIBITION/WRIT OF MANDAMUS




Before me, the undersigned authority, on this C?             day of hAcXTCA^ , 2015,
personally appeared Valentina Spassova Sheshtawy who being duly sworn, upon
her oath states:

   1. My name is Valentina Spassova Sheshtawy. I am over 21 years of age and
      competent to make this affidavit. I live at 12206 Cabo Blanco Ct., Houston,
      Texas 77041.
   2. I am the Relator of the Petition for Writ of Prohibition/Writ of Mandamus,
      filed in the Court of Appeals in Houston, Texas.
   3. All the facts or circumstances presented in Relator's Original Petition for
      Writ of Prohibition/Writ of Mandamus, are true and correct to the best of
      my knowledge.

                                           Signed this   U    day of M£U"Ch, 2015.


                                                                   Valentina Sheshtawy
                                                                 12206 Cabo Blanco Ct.,
                                                             Harris County, Texas 77041

      SWARN TO AND SUBSCRIBED BEFORE ME on this J£                               day of
     KAAjrrJn             ,2015.




                   "•-'   LWDSEYLBWSMiTH
                           NOTARYPUBLIC                                J   Notary Pu
                                                                           Notarv Public
                            8M»0fTflMS
                          Carm&*»»20ie
                                                         Und^iM USmith